Exhibit 10.1


EXECUTION VERSION



Published CUSIP Numbers:
25764JAC5 (Transaction)
25764JAD3 (Revolver)

CREDIT AGREEMENT

Dated as of December 7, 2012

among

DONALDSON COMPANY, INC.,

VARIOUS SUBSIDIARIES THEREOF,

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
L/C Issuer,

U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,

and

THE OTHER LENDERS PARTY HERETO

WELLS FARGO SECURITIES, LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

1.01

 

Defined Terms

 

1

 

1.02

 

Other Interpretive Provisions

 

25

 

1.03

 

Accounting Terms

 

25

 

1.04

 

Rounding

 

26

 

1.05

 

References to Agreements and Laws

 

26

 

1.06

 

Times of Day

 

26

 

1.07

 

Letter of Credit Amounts

 

26

 

1.08

 

Exchange Rates; Currency Equivalents

 

26

 

1.09

 

Additional Offshore Currencies

 

27

 

1.10

 

Change of Currency

 

28

 

 

 

 

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

28

 

 

 

 

 

 

 

2.01

 

Loans

 

28

 

2.02

 

Procedures for Borrowing

 

29

 

2.03

 

Conversion and Continuation Elections for Borrowings

 

30

 

2.04

 

Utilization of Commitments in Offshore Currencies

 

31

 

2.05

 

Letters of Credit

 

31

 

2.06

 

Prepayments

 

40

 

2.07

 

Termination or Reduction of Commitments

 

41

 

2.08

 

Repayment of Loans

 

41

 

2.09

 

Interest

 

41

 

2.10

 

Fees

 

42

 

2.11

 

Computation of Interest and Fees and Dollar Equivalent Amounts; Retroactive
Adjustments of Applicable Rate

 

42

 

2.12

 

Evidence of Debt

 

43

 

2.13

 

Payments Generally; Administrative Agent’s Clawback

 

43

 

2.14

 

Sharing of Payments by Lenders

 

45

 

2.15

 

Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries

 

46

 

2.16

 

Incremental Loans and Commitments

 

47

 

2.17

 

Defaulting Lenders

 

49

 

 

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

51

 

 

 

 

 

 

 

3.01

 

Taxes

 

51

 

3.02

 

Changed Circumstances

 

55

 

3.03

 

Increased Costs

 

56

 

3.04

 

Funding Losses

 

58

 

3.05

 

Matters Applicable to all Requests for Compensation

 

58

 

3.06

 

Survival

 

59

 

 

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

59

 

 

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

59

i

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

4.02

 

Conditions to all Credit Extensions

 

60

 

4.03

 

Initial Credit Extension to Each Borrowing Subsidiary

 

61

 

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

62

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

62

 

5.02

 

Authorization; No Contravention

 

62

 

5.03

 

Governmental Authorization; Other Consents

 

62

 

5.04

 

Binding Effect

 

62

 

5.05

 

Financial Statements; No Material Adverse Effect

 

62

 

5.06

 

Litigation

 

63

 

5.07

 

Environmental Compliance

 

63

 

5.08

 

Taxes

 

64

 

5.09

 

ERISA Compliance

 

64

 

5.10

 

Subsidiaries

 

64

 

5.11

 

Margin Regulations; Investment Company Act

 

64

 

5.12

 

Disclosure

 

65

 

5.13

 

Compliance with Laws

 

65

 

5.14

 

OFAC and PATRIOT Act

 

65

 

 

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

65

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

65

 

6.02

 

Certificates; Other Information

 

66

 

6.03

 

Notices

 

68

 

6.04

 

Payment of Obligations

 

68

 

6.05

 

Preservation of Existence, Etc

 

68

 

6.06

 

Maintenance of Properties

 

69

 

6.07

 

Maintenance of Insurance

 

69

 

6.08

 

Compliance with Laws

 

69

 

6.09

 

Books and Records

 

69

 

6.10

 

Inspection Rights

 

69

 

6.11

 

Use of Proceeds

 

69

 

6.12

 

Compliance with Environmental Laws

 

69

 

 

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

70

 

 

 

 

 

 

 

7.01

 

Liens

 

70

 

7.02

 

Fundamental Changes

 

71

 

7.03

 

Investments

 

72

 

7.04

 

Accounting Changes

 

72

 

7.05

 

Financial Covenants

 

72

 

7.06

 

Change in Nature of Business

 

73

 

7.07

 

Transactions with Affiliates

 

73

 

7.08

 

Use of Proceeds

 

73

 

7.09

 

Priority Debt

 

73

 

 

 

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

73

 

 

 

 

 

 

 

8.01

 

Events of Default

 

73

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

8.02

 

Remedies Upon Event of Default

 

75

 

8.03

 

Application of Funds

 

76

 

 

 

 

 

 

ARTICLE IX

 

AGENT

 

77

 

 

 

 

 

 

 

9.01

 

Appointment and Authority

 

77

 

9.02

 

Rights as a Lender

 

77

 

9.03

 

Exculpatory Provisions

 

78

 

9.04

 

Reliance by Administrative Agent

 

79

 

9.05

 

Delegation of Duties

 

79

 

9.06

 

Resignation of Administrative Agent

 

79

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

80

 

9.08

 

Administrative Agent May File Proofs of Claim

 

81

 

9.09

 

Cash Collateral and Guaranty Matters

 

81

 

9.10

 

Other Agents; Arrangers and Managers

 

82

 

 

 

 

 

 

ARTICLE X

 

GUARANTEE

 

82

 

 

 

 

 

 

 

10.01

 

Unconditional Guarantee

 

82

 

10.02

 

Guarantee Absolute

 

82

 

10.03

 

Waivers

 

83

 

10.04

 

Subrogation

 

83

 

10.05

 

Survival

 

84

 

 

 

 

 

 

ARTICLE XI

 

MISCELLANEOUS

 

84

 

 

 

 

 

 

 

11.01

 

Amendments, Etc

 

84

 

11.02

 

Notices; Effectiveness; Electronic Communication

 

85

 

11.03

 

No Waiver; Cumulative Remedies

 

88

 

11.04

 

Attorney Costs, Expenses and Taxes

 

88

 

11.05

 

Indemnification by the Borrowers

 

88

 

11.06

 

Payments Set Aside

 

89

 

11.07

 

Successors and Assigns

 

90

 

11.08

 

Treatment of Certain Information; Confidentiality

 

94

 

11.09

 

Set-off

 

95

 

11.10

 

Interest Rate Limitation

 

95

 

11.11

 

Counterparts; Effectiveness

 

95

 

11.12

 

Integration

 

95

 

11.13

 

Survival of Representations and Warranties

 

96

 

11.14

 

Severability

 

96

 

11.15

 

Replacement of Lenders

 

96

 

11.16

 

Automatic Debits of Fees

 

97

 

11.17

 

Governing Law

 

97

 

11.18

 

No Advisory or Fiduciary Responsibility

 

98

 

11.19

 

USA PATRIOT Act Notice

 

98

 

11.20

 

Judgment Currency

 

99

iii

--------------------------------------------------------------------------------




 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

 

 

1

 

Mandatory Cost Formulae

 

 

 

2.01

 

Commitments and Pro Rata Shares

 

 

 

5.10

 

Subsidiaries

 

 

 

7.01

 

Existing Liens

 

 

 

7.03

 

Existing Investments

 

 

 

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

 

 

 

A

 

Borrowing Notice

 

 

 

B

 

Notice of Conversion/Continuation

 

 

 

C

 

Note

 

 

 

D

 

Compliance Certificate

 

 

 

E

 

Assignment and Assumption

 

 

 

F

 

Guaranty

 

 

 

G

 

U.S. Tax Compliance Certificate

 

 

 

H-1

 

Borrowing Subsidiary Agreement

 

 

 

H-2

 

Borrowing Subsidiary Termination

 

 

iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT

          This CREDIT AGREEMENT (this “Agreement”) dated as of December 7, 2012
is among DONALDSON COMPANY, INC., a Delaware corporation (the “Company”), the
subsidiaries listed on the signature pages hereof or which from time to time
become parties hereto pursuant to Section 2.15 (each a “Borrowing Subsidiary”
and collectively the “Borrowing Subsidiaries”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, each a “Lender”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and L/C Issuer.

          WHEREAS, the Company has requested, and, subject to the terms and
conditions hereof, the Administrative Agent, the Lenders and the L/C Issuer have
agreed to extend, certain credit accommodations to the Borrowers on the terms
and conditions of this Agreement; and

          WHEREAS, in order to induce the Administrative Agent, the Lenders and
the L/C Issuer to enter into or extend or continue to give financial
accommodations under this Agreement, (a) Donaldson Capital (as hereinafter
defined) has agreed to guarantee the Obligations of the Borrowers pursuant to
the Guaranty and (b) the Company has agreed to guarantee the Obligations of any
Borrowing Subsidiary pursuant to Article X.

          NOW, THEREFORE, in consideration of the mutual agreements contained
herein, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the respective meanings set forth below:

          “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person or
otherwise causing any Person to become a Subsidiary or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary); provided that the Company or a Subsidiary is the
surviving entity.

          “Administrative Agent” means Wells Fargo in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

          “Administrative Agent Fee Letter” means the letter agreement dated
October 29, 2012 from the Administrative Agent and Wells Fargo Securities, LLC
to (and acknowledged by) the Company.

          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 11.02, or such
other address or account as the Administrative Agent may from time to time
notify the Company and the Lenders; provided that with respect to any payment in
any Offshore Currency, the Administrative Agent’s Office means

1

--------------------------------------------------------------------------------



such address as the Administrative Agent may from time to time specify in
accordance with Section 11.02.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

          “Aggregate Commitments” means the Commitments of all the Lenders.

          “Agreed Alternative Currency” means any currency approved as an
Offshore Currency pursuant to Section 1.09.

          “Agreement” has the meaning specified in the introductory paragraph
hereof.

          “Agreement Currency” has the meaning specified in Section 11.20.

          “Applicable Currencies” means Dollars and Offshore Currencies.

          “Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

 

 

 

 

Pricing
Level

Leverage Ratio

Facility Fee

LIBOR
Rate &
Letters of
Credit

Base Rate

1

< 0.5x

0.08%

0.795%

0%

2

> 0.5x, but < 1.0x

0.10%

0.90%

0%

3

> 1.0x, but < 1.5x

0.125%

1.0%

0%

4

> 1.5x, but < 2.0x

0.15%

1.10%

0.10%

5

> 2.0x

0.20%

1.175%

0.175%

          Initially, the applicable Pricing Level shall be based upon the
Leverage Ratio of the Company and its Subsidiaries as at October 31, 2012 as set
forth in the certificate delivered pursuant to Section 4.01(a)(vii). Thereafter,
the applicable Pricing Level shall be adjusted, to the

2

--------------------------------------------------------------------------------



extent applicable, 45 days (or, in the case of the last fiscal quarter of any
fiscal year, 90 days) after the end of each fiscal quarter based on the Leverage
Ratio as of the last day of such fiscal quarter; provided that if the Company
fails to deliver the financial statements required by Section 6.01(a) or (b), as
applicable, and the related Compliance Certificate required by Section 6.02(a)
by the 45th day (or, if applicable, the 90th day) after any fiscal quarter,
Pricing Level 3 shall apply until such financial statements are delivered.

          “Applicable Time” means, with respect to any Borrowings and payments
in any Offshore Currency, the local time in the place of settlement for such
Offshore Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

          “Arrangers” means Wells Fargo Securities, LLC and U.S. Bank National
Association, each in its capacity as a joint lead arranger and a joint book
manager.

          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.

          “Attorney Costs” means and includes all reasonable and documented
out-of-pocket fees, expenses and disbursements of any law firm or other external
counsel and, without duplication, the allocated cost of internal legal services
and all expenses and disbursements of internal counsel.

          “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

          “Audited Financial Statements” means the audited consolidated balance
sheet of the Company and its Subsidiaries for the fiscal year ended July 31,
2012 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, including the notes
thereto.

          “Availability Period” means the period from and including the
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.07 and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

3

--------------------------------------------------------------------------------



          “Base Rate” means, at any time, the highest of (a) the Prime Rate,
(b) the Federal Funds Rate plus 0.50% and (c) except during any period of time
during which a notice delivered to the Company under Section 3.02 shall remain
in effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

          “Borrowers” means the Company and each Borrowing Subsidiary.

          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and in the same Applicable Currency made to the same Borrower and, in
the case of LIBOR Rate Loans, having the same Interest Period made by the
Lenders pursuant to Section 2.01 or Section 2.16.

          “Borrowing Notice” means a notice of a Borrowing, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

          “Borrowing Subsidiary” has the meaning specified in the introductory
paragraph hereof.

          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

          (a) if such day relates to any interest rate settings as to a LIBOR
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such LIBOR Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such LIBOR Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

          (b) if such day relates to any interest rate settings as to a LIBOR
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such LIBOR Rate Loan, or any other dealings
in Euro to be carried out pursuant to this Agreement in respect of any such
LIBOR Rate Loan, means a TARGET Day;

          (c) if such day relates to any interest rate settings as to a LIBOR
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

          (d) if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a LIBOR Rate
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such LIBOR Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

4

--------------------------------------------------------------------------------



          “Cash Collateralize” has the meaning specified in Section 2.05(g).

          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation, or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

          “Change of Control” means an event or series of events by which: (i)
any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Company (or other securities convertible into such Voting Stock) representing
20% or more of the combined voting power of all Voting Stock of the Company and
shall have maintained such beneficial ownership for 20 consecutive days; or (ii)
during any period of 24 consecutive months, commencing before or after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of the Company and individuals nominated to be directors of the
Company by the management of the Company shall cease for any reason to
constitute a majority of the board of directors of the Company; or (iii) any
Person or two or more Persons acting in concert shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Company.

          “Code” means the Internal Revenue Code of 1986.

          “Commitment” means, as to each Lender, its obligation to (a) make
Loans to the Borrowers pursuant to Section 2.01 and (b) purchase participations
in L/C Obligations in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

          “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, the L/C Issuer or any
Lender by means of electronic communications, including through the Platform.

          “Company” has the meaning specified in the introductory paragraph
hereof.

5

--------------------------------------------------------------------------------



          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.

          “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, to the extent deducted in calculating such Consolidated
Net Income, (i) Consolidated Interest Charges, (ii) provisions for federal,
state, local and foreign income taxes payable by the Company and its
Subsidiaries, (iii) depreciation and amortization expense, (iv) non-cash stock
compensation expenses of the Company and its Subsidiaries incurred in such
period and (v) other non-cash charges, minus, to the extent included in
calculating such Consolidated Net Income, all non-cash gains. For any period
during which (a) a Subsidiary or business is acquired or (b) a Subsidiary or
business is disposed of, Consolidated EBITDA shall be calculated on a pro forma
basis as if such Subsidiary or business, as the case may be, had been acquired
(and any related Indebtedness incurred) or sold (and any related Indebtedness
repaid), as the case may be, on the first day of such period.

          “Consolidated Interest Charges” means, for any period, for the Company
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Company and its Subsidiaries in connection with borrowed money (including
capitalized interest) or the deferred purchase price of assets, in each case to
the extent treated as interest in accordance with GAAP, and (b) the portion of
rent expense of the Company and its Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP.

          “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.

          “Consolidated Net Income” means, for any period, the consolidated net
income of the Company and its Subsidiaries for such period.

          “Consolidated Net Worth” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Company and its Subsidiaries on that date.

          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

          “Control” has the meaning specified in the definition of “Affiliate.”

          “Conversion/Continuation Date” means any date on which, under
Section 2.03, the Company (a) converts Loans of one Type to the other Type or
(b) continues as Loans of the same Type, but with a new Interest Period, Loans
having Interest Periods expiring on such date.

          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.

6

--------------------------------------------------------------------------------



          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time or both,
would be an Event of Default.

          “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided that with respect to a LIBOR Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate
and any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable Law.

          “Defaulting Lender” means, subject to Section 2.17, any Lender that
(a) has failed to (i) fund all or any portion of the Loans or participations in
L/C Obligations required to be funded by it hereunder within two Business Days
of the date such Loans or participations were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or the L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender

7

--------------------------------------------------------------------------------



under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17) upon delivery of written notice of such determination
to the Company, the L/C Issuer and each Lender.

          “Dollar” and “$” mean lawful money of the United States.

          “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in an Offshore Currency, the equivalent amount in Dollars as
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Offshore
Currency.

          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.

          “Donaldson Capital” means Donaldson Capital, Inc., a Minnesota
corporation.

          “Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

          “EMU” means economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

          “EMU Legislation” means legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.

          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any Governmental Authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
Governmental Authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

          “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly

8

--------------------------------------------------------------------------------



resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Company within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

          “ERISA Event” means: (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Pension Plan
or Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

          “Euro” and “EUR” means the single currency of the participating member
states of the European Union.

          “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

          “Event of Default” has the meaning specified in Section 8.01.

          “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable

9

--------------------------------------------------------------------------------



lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Foreign Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Company under Section 11.15) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 11.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure (other than as a result of a Change in
Law) to comply with Section 3.01(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

          “Existing Credit Agreement” means the Second Amended and Restated
Credit Agreement dated April 2, 2007 (as in effect immediately prior to the
effectiveness of this Agreement) among the Company, the various financial
institutions party thereto as lenders and Bank of America, N.A., as
administrative agent thereunder.

          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

          “Fee Letters” means, collectively, (a) the Administrative Agent Fee
Letter and (b) the U.S. Bank Fee Letter.

          “Foreign Lender” means a Lender that is not a U.S. Person.

          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

          “Fronting Exposure” means, at any time there is a Defaulting Lender,
such Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

10

--------------------------------------------------------------------------------



          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

          “Guarantee” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

          “Guaranteed Obligations” has the meaning specified in Section 10.01.

          “Guaranty” means the Guaranty made by Donaldson Capital in favor of
the Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit F.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Honor Date” has the meaning specified in Section 2.05(c)(i).

          “Increased Amount Date” has the meaning specified in Section 2.16(a).

          “Incremental Lender” has the meaning specified in Section 2.16(a).

11

--------------------------------------------------------------------------------



          “Incremental Loan Commitments” has the meaning specified in Section
2.16(a)(ii).

          “Incremental Loans” has the meaning specified in Section 2.16(a)(ii).

          “Incremental Revolving Credit Commitment” has the meaning specified in
Section 2.16(a)(ii).

          “Incremental Revolving Credit Increase” has the meaning specified in
Section 2.16(a)(ii).

          “Incremental Term Loan” has the meaning specified in Section
2.16(a)(i).

          “Incremental Term Loan Commitment” has the meaning specified in
Section 2.16(a)(i).

          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

          (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

          (c) net obligations of such Person under any Swap Contract;

          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable, accrued expenses in
the ordinary course of business and contingent purchase price obligations before
the required event has occurred);

          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that, if such Person has not assumed or become liable for the
payment of such indebtedness, the amount of such indebtedness shall be equal to
the lesser of (i) such indebtedness and (ii) the fair market value of such
property subject to such Lien;

          (f) capital leases and Synthetic Lease Obligations;

          (g) all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith; and

12

--------------------------------------------------------------------------------



          (h) all Guarantees of such Person in respect of any of the foregoing.

          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of any Indebtedness
represented by a sale of receivables at any time shall be the amount of
unrecovered capital or principal investment of the purchaser (other than the
Company or any of its Wholly-Owned Subsidiaries) thereof, excluding any amount
representing yield or interest earned on such investment.

          “Indemnified Liabilities” has the meaning set forth in Section 11.05.

          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

          “Indemnitees” has the meaning set forth in Section 11.05.

          “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.

          “Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date,
provided that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date.

          “Interest Period” means, as to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is disbursed or converted to or
continued as a LIBOR Rate Loan and ending on the date one, two, three or six
months thereafter, as selected by the applicable Borrower in its Borrowing
Notice or Notice of Conversion/Continuation; provided that:

 

 

 

          (i) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the following Business Day unless such
following Business Day falls in another calendar month, in which case such
Interest Period shall end on the preceding Business Day;

 

 

 

          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar

13

--------------------------------------------------------------------------------




 

 

 

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

 

 

          (iii) no Interest Period shall extend beyond the Maturity Date.

          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

          “IRS” means the United States Internal Revenue Service, and any
Governmental Authority succeeding to any of its principal functions under the
Code.

          “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application and any other document, agreement and instrument
entered into by the L/C Issuer and a Borrower or in favor of the L/C Issuer and
relating to any such Letter of Credit.

          “Judgment Currency” has the meaning specified in Section 11.20.

          “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing.

          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

          “L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

          “L/C Obligations” means, as at any date of determination, the
aggregate undrawn Dollar Equivalent amount of all outstanding Letters of Credit
plus the aggregate Dollar Equivalent of all Unreimbursed Amounts, including all
outstanding L/C Borrowings. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any

14

--------------------------------------------------------------------------------



amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the International Standby Practices 1998 Code published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of such issuance), such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

          “Lender” has the meaning specified in the introductory paragraph
hereto and, as the context requires, includes the L/C Issuer.

          “Lender Joinder Agreement” means a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent delivered in
connection with Section 2.16.

          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Company and the Administrative Agent.

          “Letter of Credit” means any letter of credit issued hereunder. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.

          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in such form as shall at any
time be in use by the L/C Issuer.

          “Letter of Credit Sublimit” means an amount equal to the Dollar
Equivalent of $25,000,000. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitments.

          “Leverage Ratio” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, the ratio of (a) Total
Indebtedness of the Company and its Subsidiaries as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters ending on such
date.

          “LIBOR” means,

 

 

 

          (a) for any interest rate calculation with respect to a LIBOR Rate
Loan denominated in Dollars or any Offshore Currency other than Euros, the rate
of interest per annum determined on the basis of the rate for deposits in the
applicable currency for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If such rate is not available at such time for any
reason, then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in the applicable
currency in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period;

15

--------------------------------------------------------------------------------




 

 

 

          (b) for any interest rate calculation with respect to a LIBOR Rate
Loan denominated in Euros for any Interest Period, the rate appearing on the
Reuters Screen EURIBOR01 Page (it being understood that this rate is the Euro
interbank offered rate (known as the “EURIBOR Rate”) sponsored by the Banking
Federation of the European Union and the Financial Markets Association) at 11:00
a.m., Brussels time, on the day on which quotations would normally be given by
prime banks in the London interbank market for deposits in Euros for delivery on
the first day of such Interest Period (provided that if quotations would
normally be given on more than one date, the day for such Interest Period shall
be the last of such dates), as the rate for deposits in Euros with a maturity
comparable to such Interest Period; and

 

 

 

          (c) for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

          Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

          “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

 

 

 

 

 

 

LIBOR Rate =

 

LIBOR

 

 

 

 

1.00-Eurodollar Reserve Percentage

 

           “LIBOR Rate Loan” means any Loan (other than a Base Rate Loan)
bearing interest at a rate based upon the LIBOR Rate as provided in Section
2.09. LIBOR Rate Loans may be denominated in Dollars or in an Offshore Currency.
All Loans denominated in an Offshore Currency must be LIBOR Rate Loans.

          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

16

--------------------------------------------------------------------------------



          “Loan” has the meaning specified in Section 2.01.

          “Loan Documents” means this Agreement, each Note, each Borrowing
Subsidiary Agreement, the Fee Letters, the Guaranty, each amendment of any of
the foregoing and any other agreement, from time to time, designated as a Loan
Document by the Administrative Agent and the Company.

          “Loan Parties” means, collectively, the Company, each Borrowing
Subsidiary and Donaldson Capital.

          “Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 2.

          “Material Adverse Effect” means: (a) a material adverse change in, or
a material adverse effect upon, the operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

          “Maturity Date” means December 7, 2017.

          “Minimum Tranche” means, in respect of Loans comprising part of the
same Borrowing, or to be converted or continued under Section 2.03, (a) in the
case of Base Rate Loans, $1,000,000 or any higher integral multiple of $500,000,
and (b) in the case of LIBOR Rate Loans, the Dollar Equivalent amount of
$5,000,000 or any higher integral multiple of 1,000,000 units of the Applicable
Currency in excess thereof.

          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Company or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

          “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.

          “Notes” means any promissory notes made by the Borrowers in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit C.

          “Notice of Conversion/Continuation” means a notice in substantially
the form of Exhibit B.

          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Law naming such Person as the

17

--------------------------------------------------------------------------------



debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

          “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

          “Offshore Currency” means, at any time, Euros, Sterling, the lawful
currency of Japan and any Agreed Alternative Currency.

          “Offshore Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Offshore Currency as determined by the Administrative Agent or the L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such Offshore
Currency with Dollars.

          “Offshore Currency Loan” means any LIBOR Rate Loan denominated in an
Offshore Currency.

          “Offshore Currency Loan Sublimit” means, as to all Offshore Currencies
in the aggregate, $75,000,000.

          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

          “Other Taxes” means all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.

          “Outstanding Amount” means (i) with respect to Loans on any date, the
aggregate outstanding principal Dollar Equivalent amount thereof after giving
effect to any borrowings and prepayments or repayments of Loans, as the case may
be, occurring on such date and (ii) with respect to L/C Obligations on any date,
the Dollar Equivalent amount of such L/C Obligations on

18

--------------------------------------------------------------------------------



such date after giving effect to any L/C Credit Extension occurring on such date
and any other change in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursement of any outstanding unpaid
drawing under any Letter of Credit, any expiration of a Letter of Credit, or any
reduction in the maximum amount available for drawing under any Letter of Credit
taking effect on such date.

          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent or the L/C Issuer, as the
case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Offshore
Currency, the rate of interest per annum at which overnight deposits in the
applicable Offshore Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Wells Fargo in the applicable offshore interbank
market for such currency to major banks in such interbank market.

          “Participant” has the meaning specified in Section 11.07(d).

          “Participant Register” has the meaning specified in Section 11.07(e).

          “Participating Member State” means each such state so described in any
EMU Legislation.

          “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended.

          “PBGC” means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.

          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

          “Permitted Acquisition” means an Acquisition that meets each of the
following requirements: (a) the Person to be acquired is, or the assets to be
acquired are for use in, in the same, a similar or a directly related line of
business as the Company, (b) in the case of the Acquisition of a Person, such
Acquisition has been approved by the board of directors or similar governing
body and, if applicable, the shareholders of the Person to be acquired, (c) the
Company is and will be in pro forma compliance with each of the financial
covenants contained in Section 7.05 before and after giving effect to such
Acquisition and (d) no Default shall exist at the time of, or shall result from,
such Acquisition.

          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for taxes, assessments and governmental charges or
levies to the extent not required to be paid under

19

--------------------------------------------------------------------------------



Section 6.04; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s, landlords’ and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 45 days; (c) pledges or deposits made or
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, other statutory or regulatory obligations,
performance bonds and bid, completion, guaranty, surety or similar bonds or
other similar charges (other than Liens arising under ERISA), good faith cash
deposits or Liens on cash in connection with ordinary course contracts or leases
to which the Company or any Subsidiary is a party or other cash deposits
required to be made in the ordinary course of business, provided in each case
that the obligation is not for borrowed money and is not in connection with any
failure to pay any related amount, whether or not disputed, and (d) easements,
rights of way, restrictions, covenants, zoning requirements and other
encumbrances on title to real property along with other minor defects and
irregularities in title that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

          “Platform” has the meaning specified in Section 11.02(c)(i).

          “Prime Rate” means, at any time, the rate of interest per annum
publicly announced from time to time by the Administrative Agent as its prime
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in such prime rate occurs. The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.

          “Priority Debt” means, as of any date, the sum (without duplication)
of (a) unsecured Indebtedness of Subsidiaries on such date (other than (i)
Indebtedness owed to the Company or another Subsidiary, (ii) Indebtedness of a
Person outstanding at the time such Person is merged or consolidated with, or
becomes, a Subsidiary, (iii) endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business, (iv) obligations
of any Subsidiary in respect of performance bonds and completion, guarantee,
surety, and similar bonds, in each case obtained in the ordinary course of
business to support statutory and contractual obligations arising in the
ordinary course of business, (v) obligations arising from trust arrangements
related to payment of employee compensation and benefits, and (vi) guaranties by
a Loan Party of the Obligations) and (b) Indebtedness of the Company and its
Subsidiaries secured by Liens permitted by Section 7.01(o) on such date.

          “Private Lender” has the meaning specified in Section 6.02.

20

--------------------------------------------------------------------------------



          “Pro Rata Share” means, with respect to each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitment of such Lender at such
time and the denominator of which is the amount of the Aggregate Commitments at
such time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof. The Pro
Rata Share of each Lender as of the Effective Date is set forth opposite the
name of such Lender on Schedule 2.01.

          “Public Lender” has the meaning specified in Section 6.02.

          “Recipient” means (a) the Administrative Agent, (b) any Lender and (c)
any L/C Issuer, as applicable.

          “Register” has the meaning set forth in Section 11.07(c).

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

          “Reportable Event” means any of the events set forth in
Section 4043(c) of ERISA, other than events for which the 30 day notice period
has been waived.

          “Request for Credit Extension” means (a) with respect to a Borrowing,
a Borrowing Notice, (b) with respect to a conversion or continuation of Loans, a
Notice of Conversion/Continuation and (c) with respect to an L/C Credit
Extension, a Letter of Credit Application.

          “Required Lenders” means, as of any date of determination, Lenders
having more than 50%of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated, Lenders holding in the aggregate more than 50%
of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

          “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a LIBOR Rate Loan denominated in an
Offshore Currency, (ii) each date

21

--------------------------------------------------------------------------------



of a continuation of a LIBOR Rate Loan denominated in an Offshore Currency
pursuant to Section 2.02, (iii) the last Business Day of each month, and (iv)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Offshore Currency, (ii) each date of an amendment of any such
Letter of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) the last Business Day of each month,
(iv) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Offshore Currency, and (v) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

          “Same Day Funds” means (a) with respect to disbursements and payments
in Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Offshore Currency, same day or other funds as may be
reasonably determined by the Administrative Agent to be customary in the place
of disbursement or payment for the settlement of international banking
transactions in the relevant Offshore Currency.

          “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

          “Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Company and its Subsidiaries as of that
date determined in accordance with GAAP.

          “Spot Rate” for a currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided,
further, that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Offshore Currency.

22

--------------------------------------------------------------------------------



          “Sterling” means the lawful currency of the United Kingdom and
Northern Ireland.

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transaction or any combination of any of the foregoing (including any option to
enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease or (b)
an agreement for the use or possession of property creating obligations that do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

          “TARGET Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if
any) determined by the Administrative Agent to be a suitable replacement) is
open for the settlement of payments in Euro.

23

--------------------------------------------------------------------------------



          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.

          “Threshold Amount” means $50,000,000 (or the Dollar Equivalent thereof
in any currency other than Dollars).

          “Total Indebtedness” means all Indebtedness of the Company and its
Subsidiaries, excluding (i) contingent obligations in respect of letters of
credit and Guarantees (except, in each case, to the extent constituting
Guarantees in respect of Indebtedness of a Person other than the Company or any
Subsidiary), (ii) obligations under Swap Contracts and (iii) Indebtedness of the
Company to Subsidiaries and Indebtedness of Subsidiaries to the Company or to
other Subsidiaries.

          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan.

          “U.S.” and “United States” mean the United States of America.

          “U.S. Bank Fee Letter” means the letter agreement dated October 29,
2012 from U.S. Bank National Association to (and acknowledged by) the Company.

          “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

          “U.S. Tax Compliance Certificate” has the meaning assigned to such
term in Section 3.01(f).

          “Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).

          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association, and its successors.

          “Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of
the outstanding voting securities (other than directors’ qualifying shares and
other nominal amounts of shares held by Persons other than the Borrowers and
their Subsidiaries in accordance with applicable law) of which are at the time
owned or controlled, directly or indirectly, by such Person or one or more
Wholly-Owned Subsidiaries of such Person, or by such Person and one or more
Wholly-Owned subsidiaries of such Person, or (b) any partnership, limited
liability company, unlimited

24

--------------------------------------------------------------------------------



liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power (other than
directors’ qualifying shares and other nominal amounts of shares held by Persons
other than the Borrowers and their Subsidiaries in accordance with applicable
law) of which are the time so owned or controlled. Unless otherwise specified,
all references herein to a “Wholly-Owned Subsidiary” or to “Wholly-Owned
Subsidiaries” shall refer to a Wholly-Owned Subsidiary or Wholly-Owned
Subsidiaries of the Company.

          “Withdrawal Liability” has the meaning specified in Part I of Subtitle
E of Title IV of ERISA.

          “Withholding Agent” means any Loan Party and the Administrative Agent.

          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 (b)

(i)

The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

 

 

 

 

 

(ii)

Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

 

 

(iii)

The term “including” is by way of example and not limitation.

 

 

(iv)

The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

 

 

(v)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”

 

 

(vi)

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

 

(vii)

Except to the extent otherwise specified, references herein to “fiscal quarter”
and “fiscal year” mean such fiscal periods of the Company.

          1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to

25

--------------------------------------------------------------------------------



time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

          (b) If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

          1.04 Rounding. Any financial ratio required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

          1.05 References to Agreements and Laws. Unless otherwise expressly
provided herein: (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

          1.06 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).

          1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the maximum undrawn amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum undrawn amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum undrawn amount is in effect at such time.

          1.08 Exchange Rates; Currency Equivalents. (a) The Administrative
Agent or the L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the

26

--------------------------------------------------------------------------------



applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

          (b) Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a LIBOR Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing, LIBOR
Rate Loan or Letter of Credit is denominated in an Offshore Currency, such
amount shall be the relevant Offshore Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Offshore Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.

          1.09 Additional Offshore Currencies. (a) The Company may from time to
time request that LIBOR Rate Loans be made and/or Letters of Credit be issued in
a currency other than those specifically listed in the definition of “Offshore
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
LIBOR Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

          (b) Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 10 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to LIBOR Rate Loans, the Administrative Agent shall promptly notify
each Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to LIBOR Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days (or such shorter time as may have been agreed to by the
Administrative Agent and the L/C Issuer) after receipt of such request whether
it consents, in its sole discretion, to the making of LIBOR Rate Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.

          (c) Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit LIBOR Rate Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making LIBOR Rate Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Offshore Currency hereunder for
purposes of any Borrowings of LIBOR Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in

27

--------------------------------------------------------------------------------



such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an Offshore
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Company.

          1.10 Change of Currency. (a) Each obligation of the Borrowers to make
a payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

          (b) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

          (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

          2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the
applicable Borrower from time to time, on any Business Day during the
Availability Period, in Applicable Currencies in an aggregate principal Dollar
Equivalent amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided that after giving effect to any Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Loans of any Lender plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations shall not exceed the
amount of such Lender’s Commitment and (iii) after giving effect to any
Borrowing of Offshore Currency Loans, the aggregate principal Dollar Equivalent
amount of all outstanding Offshore Currency Loans shall not exceed the Offshore
Currency Loan Sublimit. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01, prepay under Section 2.06 and reborrow under this
Section 2.01. Loans may be Base Rate Loans or LIBOR Rate Loans, as further
provided herein.

28

--------------------------------------------------------------------------------



          2.02 Procedures for Borrowing.

          (a) Each Borrowing shall be made upon the irrevocable written notice
of the applicable Borrower delivered to the Administrative Agent in the form of
a Borrowing Notice (which notice must be received by the Administrative Agent
prior to (i) 10:30 a.m. four Business Days prior to the requested date of any
Borrowing of Offshore Currency Loans, (ii) 11:00 a.m. three Business Days prior
to the requested date of any Borrowing of LIBOR Rate Loans denominated in
Dollars and (iii) 10:30 a.m. on the requested date of any Borrowing of Base Rate
Loans), in any such case, specifying:

 

 

 

          (i) the amount of the Borrowing, which shall be in an aggregate amount
not less than the Minimum Tranche;

 

 

 

          (ii) the date of the requested Borrowing, which shall be a Business
Day;

 

 

 

          (iii) the Type of Loans comprising the Borrowing;

 

 

 

          (iv) the duration of the Interest Period applicable to any LIBOR Rate
Loans included in such notice; if the Borrowing Notice fails to specify the
duration of the Interest Period for any Borrowing comprised of LIBOR Rate Loans,
such Interest Period shall be one month; and

 

 

 

          (v) in the case of a Borrowing comprised of Offshore Currency Loans,
the Applicable Currency.

          (b) Following receipt of a Borrowing Notice, the Administrative Agent
will promptly notify each Lender of the amount of such Lender’s Pro Rata Share
of the Borrowing. In the case of a Borrowing comprised of Offshore Currency
Loans, such notice will provide the approximate amount of each Lender’s Pro Rata
Share of the Borrowing, and the Administrative Agent will, upon the
determination of the Dollar Equivalent amount of the Borrowing as specified in
the Borrowing Notice, promptly notify each Lender of the exact Dollar Equivalent
amount of such Lender’s Pro Rata Share of the Borrowing. The Dollar Equivalent
amount of any Borrowing in an Offshore Currency will be determined by the
Administrative Agent for such Borrowing on the Revaluation Date therefor in
accordance with Section 2.04(a).

          (c) Each Lender will make the amount of its Pro Rata Share of each
Borrowing available to the Administrative Agent for the account of the
applicable Borrower at the Administrative Agent’s Office on the date of
Borrowing requested by such Borrower in Same Day Funds and in the requested
currency (i) in the case of a Borrowing comprised of Loans in Dollars, by 12:00
noon and (ii) in the case of a Borrowing comprised of Offshore Currency Loans,
by such time as the Administrative Agent may specify. The proceeds of all such
Loans will then be made available to the applicable Borrower by the
Administrative Agent at such office either by (i) crediting the account of the
applicable Borrower on the books of Wells Fargo with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent or (ii) wire transfer of funds, in
each case in accordance with instructions received by (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower.

29

--------------------------------------------------------------------------------



          (d) Except as otherwise provided herein, a LIBOR Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBOR
Rate Loan. Unless the Required Lenders otherwise consent, during the existence
of a Default, no Borrower may elect to have (i) a Loan in Dollars converted into
or continued as a LIBOR Rate Loan or (ii) an Offshore Currency Loan continued
for an Interest Period exceeding one month.

          (e) The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Rate Loans upon determination of such interest rate. Each determination of an
applicable LIBOR Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
the Prime Rate promptly following the public announcement of such change.

          (f) After giving effect to all Borrowings, all conversions of Loans
from one Type to the other and all continuations of Loans as the same Type,
there shall not be more than 12 Interest Periods in effect.

          2.03 Conversion and Continuation Elections for Borrowings.

          (a) Each Borrower may, upon irrevocable written notice to the
Administrative Agent in accordance with Section 2.03(b):

 

 

 

          (i) elect, as of any Business Day, in the case of Base Rate Loans, or
as of the last day of the applicable Interest Period, in the case of any LIBOR
Rate Loans denominated in Dollars, to convert any Loans borrowed by such
Borrower (or any part thereof in an amount not less than the Minimum Tranche)
into Loans in Dollars of the other Type; or

 

 

 

          (ii) elect, as of the last day of the applicable Interest Period, to
continue any Loans borrowed by such Borrower having Interest Periods expiring on
such day (or any part thereof in an amount not less than the Minimum Tranche);

          provided that if at any time the aggregate Dollar Equivalent amount of
Offshore Currency Loans in respect of any Borrowing is reduced, by payment,
prepayment or conversion of part thereof to be less than the Minimum Tranche,
such Offshore Currency Loans shall automatically be redenominated into Base Rate
Loans in Dollars, and on and after such date the right of the applicable
Borrower to continue such Loans as, and convert such Loans into, Offshore
Currency Loans shall terminate.

          (b) The applicable Borrower shall deliver a Notice of
Conversion/Continuation to be received by the Administrative Agent not later
than (i) 11:00 a.m. at least three Business Days in advance of the
Conversion/Continuation Date, if the Loans are to be converted into or continued
as LIBOR Rate Loans denominated in Dollars, (ii) 10:30 a.m. at least four
Business Days in advance of the continuation date, if the Loans are to be
continued as Offshore Currency Loans and (iii) 10:30 a.m. on the
Conversion/Continuation Date, if the Loans are to be converted into Base Rate
Loans, specifying:

30

--------------------------------------------------------------------------------




 

 

 

          (A) the proposed Conversion/Continuation Date;

 

 

 

          (B) the aggregate amount of Loans to be converted or continued;

 

 

 

          (C) the Type and Applicable Currency of Loans resulting from the
proposed conversion or continuation; and

 

 

 

          (D) other than in the case of conversions into Base Rate Loans, the
duration of the requested Interest Period.

          (c) If upon the expiration of any Interest Period applicable to LIBOR
Rate Loans in Dollars, the applicable Borrower has failed to timely select a new
Interest Period to be applicable to such LIBOR Rate Loans or if any Default then
exists, unless, in either case, such Borrower has elected to and does repay such
Loans on or prior to the expiration date of such Interest Period, such Borrower
shall be deemed to have elected to convert such LIBOR Rate Loans into Base Rate
Loans effective as of the expiration date of such Interest Period. If the
applicable Borrower has failed to select a new Interest Period to be applicable
to Offshore Currency Loans prior to the fourth Business Day in advance of the
expiration date of the current Interest Period applicable thereto as provided in
Section 2.03(b), or if a Default shall then exist, such Borrower shall be deemed
to have elected to continue such Offshore Currency Loans on the basis of a one
month Interest Period.

          (d) The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation or, if no timely notice is
provided by the applicable Borrower, the Administrative Agent will promptly
notify each Lender of the details of any automatic conversion or continuation.
All conversions and continuations shall be made ratably according to the
respective outstanding principal amounts of the Loans with respect to which the
notice was given held by each Lender.

          2.04 Utilization of Commitments in Offshore Currencies.
Notwithstanding anything herein to the contrary, during the existence of an
Event of Default under Section 8.01(a), (f) or (g), upon the request of the
Required Lenders, all or any part of any outstanding Offshore Currency Loans
shall be redenominated and converted into Base Rate Loans in Dollars with effect
from the last day of the Interest Period with respect to any such Offshore
Currency Loans. The Administrative Agent will promptly notify the applicable
Borrower of any such redenomination and conversion request.

          2.05 Letters of Credit.

          (a) The Letter of Credit Commitment.

 

 

 

          (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.05, (1) from time to time on any Business Day during the
Availability Period, to issue Letters of Credit denominated in Dollars or one or
more Offshore Currencies for the accounts of the Borrowers, and to amend or
extend Letters of Credit previously issued by it, in accordance with clause (b)
below, and (2) to honor drafts under the Letters of Credit; and

31

--------------------------------------------------------------------------------




 

 

 

 

(B) the Lenders severally agree to participate in Letters of Credit issued for
the accounts of the Borrowers; provided that the L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Total Outstandings would exceed
the Aggregate Commitments, (y) the aggregate Outstanding Amount of the Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations would exceed the amount of such Lender’s Commitment or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the ability of the Borrowers to obtain Letters of Credit shall be fully
revolving and, accordingly, the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

 

 

          (ii) The L/C Issuer shall be under no obligation to issue (and, in the
case of clauses (B) and (C) will not issue) any Letter of Credit if:

 

 

 

 

 

          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

 

 

 

 

 

          (B) subject to Section 2.05(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;

 

 

 

 

 

          (C) the expiry date of such requested Letter of Credit would occur
more than one year after the Maturity Date, unless all Lenders have approved
such expiry date;

 

 

 

 

 

          (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

 

 

 

 

 

          (E) unless the L/C Issuer otherwise agrees, such Letter of Credit is
to be denominated in a currency other than an Applicable Currency; or

 

 

 

 

 

          (F) any Lender is at such time a Defaulting Lender hereunder, unless
the L/C Issuer has entered into satisfactory arrangements with the Company or

32

--------------------------------------------------------------------------------




 

 

 

 

 

such Lender such that the L/C Issuer will have no Fronting Exposure with respect
to such Lender.


 

 

 

          (iii) The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

 

 

          (iv) The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

 

 

          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of any Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent (A) not later than 11:00 a.m. at least two Business Days
prior to the proposed issuance date or date of amendment, as the case may be, of
any Letter of Credit denominated in Dollars, and (B) not later than 11:00 a.m.
at least seven Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in an
Offshore Currency; or in each case such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion. In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
Applicable Currency; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Company
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

33

--------------------------------------------------------------------------------




 

 

 

          (ii) Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to (but subject to Section 2.17),
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

 

 

 

          (iii) If any Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, no Borrower shall be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than one year following the Maturity;
provided that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.05(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

 

 

          (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

34

--------------------------------------------------------------------------------



          (c) Drawings and Reimbursements; Funding of Participations.

 

 

 

          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Offshore Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Offshore Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified the L/C
Issuer promptly following receipt of the notice of drawing that the applicable
Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Offshore Currency, the L/C Issuer shall notify the applicable Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Offshore Currency (each such date, an “Honor
Date”), the applicable Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
Applicable Currency. If the applicable Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Offshore Currency) (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof. In such event, the applicable Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Borrowing Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

 

 

          (ii) Each Lender shall upon any notice pursuant to Section 2.05(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.05(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

 

 

          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 (other than the delivery of a Borrowing Notice, which condition
need not be satisfied) cannot be

35

--------------------------------------------------------------------------------




 

 

 

satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.05(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.05.

 

 

 

          (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

 

 

 

          (v) Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.05(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by a Borrower of a Borrowing Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of any Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.

 

 

 

          (vi) If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

          (d) Repayment of Participations.

 

 

 

          (i) At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from any Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent

36

--------------------------------------------------------------------------------




 

 

 

will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.

 

 

 

          (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

          (e) Obligations Absolute. Subject to Section 2.05(f), the obligation
of each Borrower to reimburse the L/C Issuer for each drawing under each Letter
of Credit issued to such Borrower and to repay each L/C Borrowing in connection
with each such Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

 

 

          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

 

 

          (ii) the existence of any claim, counterclaim, setoff, defense or
other right that such Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

 

 

          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

 

 

          (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

37

--------------------------------------------------------------------------------




 

 

 

          (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Offshore Currency to any Borrower or in the
relevant currency markets generally; or

 

 

 

          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
guarantor of the Obligations.

Each Borrower shall promptly examine a copy of each Letter of Credit requested
by it and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the L/C Issuer. Each
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

          (f) Role of L/C Issuer. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificate
or document expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of Credit
requested by it; provided that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.05(e); provided that anything in such clauses to the contrary
notwithstanding, each Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

          (g) Cash Collateral. (i) (A) Upon the request of the Administrative
Agent, if the L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such

38

--------------------------------------------------------------------------------



drawing has resulted in an L/C Borrowing, the Borrowers shall immediately Cash
Collateralize the amount of such L/C Borrowing or (B) if, as of the Maturity
Date, any L/C Obligation for any reason remains outstanding, each Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations of all Letters of Credit issued for its account.

 

 

 

          (ii) Sections 2.06 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this Section
2.05, Section 2.06 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances in an amount not less than the then Outstanding Amount of L/C
Obligations pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Each
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, interest bearing deposit accounts at Wells
Fargo.

          (h) Applicability of ISP98 and UCP. (i) The rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce (the “ICC”) at
the time of issuance (including the ICC decision published by the Commission on
Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

          (i) Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee in Dollars for each Letter of Credit equal to
the Applicable Rate times the daily maximum Dollar Equivalent amount available
to be drawn under such Letter of Credit (whether or not such maximum Dollar
Equivalent amount is then in effect under such Letter of Credit); provided that,
upon the request of the Required Lenders while any Event of Default exists, the
rate per annum for Letter of Credit fees shall be increased by 2%. Such Letter
of Credit fees shall be computed on a quarterly basis in arrears. Such Letter of
Credit fees shall be due and payable (i) on the last Business Day of each March,
June, September and December; (ii) on the Maturity Date; (iii) if any Letters of
Credit are outstanding on the Maturity Date, on the date on which the last of
such Letters of Credit to be outstanding expires or terminates; and (iv) on the
date on which the Administrative Agent takes any action described in Section
8.02(a), (b) or (c) (or on which any of such actions occurs automatically
pursuant to the proviso to Section 8.02) and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee in Dollars with respect to each Letter of Credit as set forth in
the Administrative Agent Fee Letter,

39

--------------------------------------------------------------------------------



computed for each day such Letter of Credit is outstanding, payable (i) on the
first Business Day after the end of each March, June, September and December;
(ii) on the Maturity Date; (iii) if any Letters of Credit are outstanding on the
Maturity Date, on the date on which the last of such Letters of Credit to be
outstanding expires or terminates; and (iv) on the date on which the
Administrative Agent takes any action described in Section 8.02(a), (b) or (c)
(or on which any of such actions occurs automatically pursuant to the proviso to
Section 8.02) and thereafter on demand. In addition, the Borrowers shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

          (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

          2.06 Prepayments.

          (a) Each Borrower may, upon notice to the Administrative Agent, at any
time and from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that: (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Offshore Currency Loans, (B) three Business Days prior
to any date of prepayment of LIBOR Rate Loans denominated in Dollars and (C) on
the date of prepayment of Base Rate Loans; (ii) any prepayment of LIBOR Rate
Loans shall be in a principal Dollar Equivalent amount of $5,000,000 or a higher
integral multiple of 1,000,000 of the Applicable Currency; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
higher integral multiple of $100,000 or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid, and
the Applicable Currency. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by any Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a LIBOR Rate Loan shall be accompanied by all accrued interest thereon, together
with any additional amount required pursuant to Section 3.04. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Pro Rata Shares.

          (b) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect (for any reason other than a change in
currency exchange rates), the Borrowers shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided that the Borrowers shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(b) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Aggregate Commitments
then in effect.

          (c) If on any Revaluation Date the Administrative Agent shall have
determined that the Total Outstandings exceed the Aggregate Commitments by a
Dollar Equivalent amount of more than $1,000,000, due to a change in applicable
rates of exchange between Dollars and

40

--------------------------------------------------------------------------------



Offshore Currencies, then the Administrative Agent shall give notice to the
Borrowers that a prepayment is required under this Section 2.06(c), and the
Borrowers agree thereupon to make prepayments of Loans and/or Cash Collateralize
the L/C Obligations within one Business Day of such notice such that, after
giving effect to such prepayment the Total Outstandings do not exceed the
Aggregate Commitments.

          2.07 Termination or Reduction of Commitments. The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
higher integral multiple of $1,000,000, (iii) the Company shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All facility fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

          2.08 Repayment of Loans. The Borrowers shall repay to the
Administrative Agent, for the account of the Lenders, on the Maturity Date the
aggregate principal amount of Loans outstanding on such date.

          2.09 Interest.

          (a) Subject to the provisions of clause (b) below, (i) each LIBOR Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Rate plus (in the case of any LIBOR Rate Loan of any
Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

          (b) If any amount payable by any Borrower under any Loan Document is
not paid when due (after giving effect to any applicable grace period), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the request of the Required Lenders and upon notice to the Company, while
any Event of Default exists, the Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

41

--------------------------------------------------------------------------------



          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

          2.10 Fees. In addition to certain fees described in clauses (i) and
(j) of Section 2.05:

          (a) Facility Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a facility
fee in Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans and L/C Obligations), regardless of usage. The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Effective Date, and on the Maturity Date
(and, if applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

          (b) Other Fees. (i) The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

 

 

          (ii) The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

          2.11 Computation of Interest and Fees and Dollar Equivalent Amounts;
Retroactive Adjustments of Applicable Rate. (a) All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All computations of interest for all Offshore Currency Loans
denominated in Sterling (and in each other Offshore Currency that is deemed by
the Administrative Agent to have market practices that require calculation of
interest on the basis of a 365-day year) shall be made on the basis of a 365-day
year and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day.

          (b) Each determination of an interest rate or a Dollar Equivalent
amount by the Administrative Agent shall be conclusive in the absence of
manifest error. The Administrative

42

--------------------------------------------------------------------------------



Agent will, at the request of the Company or any Lender, deliver to the Company
or such Lender, as the case may be, a statement showing the quotations used by
the Administrative Agent in determining any interest rate or Dollar Equivalent
amount.

          2.12 Evidence of Debt.

          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent, the L/C Issuer and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligations of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, each Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), Applicable Currency, amount and maturity
of its Loans and payments with respect thereto.

          (b) In addition to the accounts and records referred to in clause (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

          2.13 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Offshore Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Offshore Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Offshore Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Offshore Currency, such Borrower shall make such payment
in Dollars in the Dollar Equivalent of the Offshore Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other

43

--------------------------------------------------------------------------------



applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Offshore Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent (the “Compensation Period”) at the
Overnight Rate. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the applicable Borrower, and such Borrower shall pay such
amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

 

 

          (ii) Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

44

--------------------------------------------------------------------------------



          A notice of the Administrative Agent to any Lender or Borrower with
respect to any amount owing under this clause (b) shall be conclusive, absent
manifest error.

          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.05(b) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.05(b).

          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

          2.14 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

 

 

          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (x) the amount of
such paying Lender’s required repayment to (y) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon; and

45

--------------------------------------------------------------------------------




 

 

 

          (ii) the provisions of this Section shall not be construed to apply to
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement providing for such non pro rata payment.

          Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

          2.15 Borrowing Subsidiaries; Company as agent for Borrowing
Subsidiaries. (a) The Company may designate any Domestic Subsidiary or, with the
written consent of the Administrative Agent and each Lender (which in each case
shall not be unreasonably withheld), any Foreign Subsidiary, as a Borrowing
Subsidiary. Upon the receipt and execution by the Administrative Agent of a
Borrowing Subsidiary Agreement in the form of Exhibit H-1 executed by such
Subsidiary and the Company, such Subsidiary shall be a Borrowing Subsidiary and
a party to this Agreement.

          (b) The obligation of each Lender to make its first Loan to any
Borrowing Subsidiary or of the L/C Issuer to issue the first Letter of Credit
for the account of such Borrowing Subsidiary (whichever first occurs) is subject
to the satisfaction of the condition that the Administrative Agent shall have
received the following:

 

 

 

          (i) all documents as shall reasonably demonstrate the existence of
such Borrowing Subsidiary, the corporate power and authority of such Borrowing
Subsidiary to enter into, and the validity with respect to such Borrowing
Subsidiary of, this Agreement and the other Loan Documents to which it is a
party and any other matters relevant hereto (including an opinion of counsel if
required by Section 4.03), all in form and substance satisfactory to the
Administrative Agent; and

 

 

 

          (ii) any governmental and third party approvals necessary or advisable
in connection with the execution, delivery and performance of this Agreement by
such Borrowing Subsidiary.

          (c) Any Borrowing Subsidiary shall cease to be a Borrowing Subsidiary
hereunder if such Borrowing Subsidiary and the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination in the
form of Exhibit H-2; provided that at such time no Loans made to, or Letters of
Credit issued for the account of, such Borrowing Subsidiary are then outstanding
and that at such time such Borrowing Subsidiary has performed in full all other
Obligations to be performed by it.

          (d) Each Borrowing Subsidiary hereby irrevocably appoints and
authorizes the Company to take such action and deliver and receive notices
hereunder as agent on its behalf and to exercise such powers under this
Agreement as delegated to it by the terms hereof, together with all such powers
as are reasonably incidental thereto. In furtherance of and not in limitation of
the foregoing, for administrative convenience of the parties hereto, the
Administrative Agent and the Lenders shall send all notices and communications
to be sent to any Borrowing

46

--------------------------------------------------------------------------------



Subsidiary solely to the Company and may rely solely upon the Company to receive
all such notices and other communications for and on behalf of each Borrowing
Subsidiary. No Person other than the Company (and its authorized officers and
employees) may act as agent for any Borrowing Subsidiary hereunder without the
written consent of the Administrative Agent.

          (e) The Obligations of any Borrowing Subsidiary shall be guaranteed by
the Company pursuant to Article X.

          2.16 Incremental Loans and Commitments.

          (a) At any time prior to the Maturity Date, the Company may by written
notice to the Administrative Agent elect to request the establishment of:

 

 

 

          (i) one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
an incremental term loan to the Company (any such incremental term loan, an
“Incremental Term Loan”); or

 

 

 

          (ii) one or more increases in the Commitments, an “Incremental
Revolving Credit Commitment” and, together with the Incremental Term Loan
Commitments, the “Incremental Loan Commitments”) to make incremental revolving
credit loans (any such increase, an “Incremental Revolving Credit Increase” and,
together with the Incremental Term Loan, the “Incremental Loans”);

provided that (x) the total aggregate amount for all such Incremental Loan
Commitments shall not (as of any date of incurrence thereof) exceed $150,000,000
and (y) the total aggregate amount for each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall not be less than a minimum principal
amount of $20,000,000 (or such lesser amount to which the Administrative Agent
may agree). Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the Company proposes that any Incremental Loan Commitment shall
be effective, which shall be a date not less than ten Business Days after the
date on which such notice is delivered to Administrative Agent. The Company may
invite any Lender, any Affiliate of any Lender and/or any Approved Fund, and/or
any other Person reasonably satisfactory to the Administrative Agent (and, in
the case of an Incremental Revolving Credit Commitment, the L/C Issuer), to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”). Any Lender or any Incremental Lender offered or approached to provide
all or a portion of any Incremental Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Loan Commitment. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that:

 

 

 

 

 

          (A) the Administrative Agent shall have received a certificate dated
the Increased Amount Date and signed by a Responsible Officer of the Company
certifying that the conditions specified in Sections 4.02(a) and (b) are
satisfied relative to such Credit Extension or Incremental Loan Commitment;

 

 

 

 

 

          (B) the proceeds of any Incremental Loans shall be used in compliance
with Section 6.11;

47

--------------------------------------------------------------------------------




 

 

 

 

 

          (C) each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the applicable Borrower(s) and shall
share in the guarantees and security, if any, supporting the other extensions of
credit hereunder on a pari passu basis;

 

 

 

 

 

          (D) (1) in the case of each Incremental Term Loan (the terms of which
shall be set forth the relevant Lender Joinder Agreement):


 

 

 

 

 

          (x) such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Company, but will not in any event
have a maturity date earlier than the Maturity Date; and

 

 

 

 

 

          (y) except as provided in (x) above and except for mechanical and
non-material changes deemed appropriate by the Administrative Agent to reflect
the term rather than revolving nature of the Incremental Term Loan, all terms
(including pricing) and conditions applicable to any Incremental Term Loan shall
be the same as the terms and conditions applicable to the Loans;

 

 

 

 

                    (2) in the case of each Incremental Revolving Credit
Increase (the terms of which shall be set forth in the relevant Lender Joinder
Agreement):

 

 

 

 

 

          (x) all terms (including pricing) and conditions applicable to any
Incremental Revolving Credit Increase shall be the same as the terms and
conditions applicable to the Loans; and

 

 

 

 

 

          (y) the outstanding Loans and Pro Rata Shares of L/C Obligations will
be reallocated by the Administrative Agent on the applicable Increased Amount
Date among the Lenders (including the Incremental Lenders providing such
Incremental Revolving Credit Increase) in accordance with their revised Pro Rata
Shares (and the Lenders (including the Incremental Lenders providing such
Incremental Revolving Credit Increase) agree to make all payments and
adjustments necessary to effect such reallocation and the Company shall pay any
and all costs required pursuant to Section 3.05 in connection with such
reallocation as if such reallocation were a repayment); and

 

 

 

 

          (E) such Incremental Loan Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Company, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, and
notwithstanding any provision of Section 11.01 to the contrary, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the

48

--------------------------------------------------------------------------------




 

 

 

provisions of this Section 2.16), which amendments may include, without
limitation, appropriate changes to the definitions of “Loans”, “Commitments” and
“Required Lenders”).

          2.17 Defaulting Lenders

          (a) Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

 

 

          (i) Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and the
last sentence of Section 11.01.

 

 

 

          (ii) Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the Fronting Exposure of the L/C Issuer with respect to such
Defaulting Lender in accordance with Section 2.05; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Company, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and (B)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.05; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to a Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to

49

--------------------------------------------------------------------------------




 

 

 

 

pay the Loans of, and funded participations in Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 

 

 

 

(iii) Certain Fees.

 

 

 

 

 

          (A) Each Defaulting Lender shall be entitled to receive a Facility Fee
for any period during which such Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding principal amount of the Loans funded
by it, and (2) its Pro Rata Share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.05.

 

 

 

 

 

          (B) Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 2.10 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Pro Rata Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.05.

 

 

 

 

 

          (C) With respect to any Facility Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Company shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

 

 

 

 

          (iv) Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, upon notice to
the Company of such reallocation, unless the Company shall have otherwise
notified the Administrative Agent at such time, the Company shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate credit exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a

50

--------------------------------------------------------------------------------




 

 

 

Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

 

 

          (v) Cash Collateral. If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Company shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.05.

 

 

          (b) Defaulting Lender Cure. If the Company, the Administrative Agent
and the L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.17(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

          (c) New Letters of Credit. So long as any Lender is a Defaulting
Lender, no L/C Issuer shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

          3.01 Taxes.

          (a) L/C Issuer. For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer.

          (b) Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional

51

--------------------------------------------------------------------------------



sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

          (c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

          (d) Indemnification by the Loan Parties. The Loan Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

          (e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Company and the Administrative Agent, at the
time or times reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

 

 

 

          (ii) Without limiting the generality of the foregoing, in the event
that the applicable Borrower is a U.S. Person,

 

 

 

 

 

          (A) any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the

52

--------------------------------------------------------------------------------




 

 

 

 

 

reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

 

 

 

 

          (B) any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

 

 

 

(1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

 

 

 

 

 

(2)

executed originals of IRS Form W-8ECI;

 

 

 

 

 

 

(3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

 

 

 

 

 

(4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;

53

--------------------------------------------------------------------------------




 

 

 

          (C) any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the applicable Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

 

 

          (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

          Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

          (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the

54

--------------------------------------------------------------------------------



indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

          (h) Indemnification of the Administrative Agent. Each Lender and the
L/C Issuer shall severally indemnify the Administrative Agent within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.07(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (h). The agreements in paragraph (h) shall survive the resignation
and/or replacement of the Administrative Agent.

          (i) Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

          3.02 Changed Circumstances.

          (a) Circumstances Affecting LIBOR Rate Availability. In connection
with any request for a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan or any Base Rate Loan
as to which the interest rate is determined with reference to LIBOR or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Company. Thereafter, until the Administrative Agent
notifies the Company that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of a Borrower to convert any

55

--------------------------------------------------------------------------------



Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and (i) in
the case of LIBOR Rate Loans, the applicable Borrower shall either (A) repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan; and (ii) Base Rate Loan shall be
determined without reference to LIBOR.

          (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Company and the other Lenders. Thereafter, until the
Administrative Agent notifies the Company that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and the
right of the Borrowers to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrowers may
select only Base Rate Loans, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan for the remainder of such Interest Period.

          3.03 Increased Costs.

 

 

 

(a) Increased Costs Generally. If any Change in Law shall:

 

 

 

          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the L/C Issuer;

 

 

 

          (ii) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

 

 

 

          (iii) impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

56

--------------------------------------------------------------------------------



and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, the L/C Issuer or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
L/C Issuer or such other Recipient hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender, the L/C Issuer or
other Recipient, the Borrower shall promptly pay to any such Lender, the L/C
Issuer or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any lending
office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender or such L/C Issuer, the Company
shall promptly pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered as reasonably determined by such Lender or the L/C Issuer (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the L/C Issuer under agreements having provisions similar to this paragraph
(b) after consideration of such factors as such Lender or the L/C Issuer then
reasonably determines to be relevant).

          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the L/C Issuer pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that if the Change in Law giving rise to such increased costs or

57

--------------------------------------------------------------------------------



reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

          (e) Mitigation. If any Lender requests compensation under Section
3.03, or requires the Company to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.03, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

          3.04 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

          (b) any failure by such Borrower (for a reason other than default by
such Lender in making a Loan) to prepay, borrow, continue or convert any LIBOR
Rate Loan on the date or in the amount notified by such Borrower; or

          (c) any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.15;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. Each Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

          For purposes of calculating amounts payable by the Borrowers to the
Lenders under this Section 3.04, each Lender shall be deemed to have funded each
LIBOR Rate Loan made by it at the LIBOR used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the London interbank
market for a comparable amount, for a comparable period and in the same
Applicable Currency, whether or not such LIBOR Rate Loan was in fact so funded.

          3.05 Matters Applicable to all Requests for Compensation.

          (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

58

--------------------------------------------------------------------------------



          (b) Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.03, the Company may replace such Lender in accordance with
Section 11.15.

          3.06 Survival. All of the obligations of the Borrowers under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

          4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:

 

 

 

          (i) executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and each Borrower;

 

 

 

          (ii) a Note executed by each Borrower in favor of each Lender
requesting a Note;

 

 

 

          (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

 

 

          (iv) such documents and certifications as the Administrative Agent may
reasonably require to demonstrate that each Loan Party is duly organized or
formed, and that the Company and Donaldson Capital are validly existing, in good
standing and qualified to engage in business in its jurisdiction of
organization;

 

 

 

          (v) a favorable opinion of Dorsey & Whitney, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent;

 

 

 

          (vi) a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Section 4.01(c) and Sections
4.02(a) and have been satisfied, (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect and (C) a calculation of the Leverage Ratio as of the
last day of the fiscal quarter of the Company most recently ended prior to the
Effective Date; and

59

--------------------------------------------------------------------------------




 

 

 

          (vii) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer or the Required Lenders
reasonably may require.

          (b) All accrued and unpaid fees under Sections 2.05(i) and (j) and
Sections 2.10(a) and (b) of the Existing Credit Agreement and any other fees
required to be paid on or before the Effective Date shall have been paid and all
Loans and other amounts outstanding under the Existing Credit Agreement,
together with interest thereon and, if applicable, amounts due under
Section 3.04 shall have been (or shall substantially contemporaneously be)
repaid (and the commitments thereunder shall have been terminated) pursuant to a
payoff letter reasonably satisfactory to the Administrative Agent.

          (c) Unless waived by the Administrative Agent, the Borrowers shall
have paid all Attorney Costs of the Administrative Agent to the extent invoiced
prior to or on the Effective Date, plus such additional amounts of Attorney
Costs as shall constitute its reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Administrative Agent).

          (d) All Subsidiaries (excluding Donaldson Capital) which are
guarantors of the series of notes issued by the Company pursuant to (i) the Note
Purchase Agreement dated as of June 1, 2007, entered into by the Company and
each of the purchasers listed in Schedule A thereto and (ii) the Note Purchase
Agreement dated as of November 14, 2008, entered into by the Company and each of
the purchasers listed in Schedule A thereto, shall have been (or, substantially
contemporaneously with the occurrence of the Effective Date, shall be) released
from their respective guarantees.

          4.02 Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Borrowing Notice
requesting only a conversion of Loans to the other Type or a continuation of
LIBOR Rate Loans) is subject to the following conditions precedent:

          (a) The representations and warranties of the Company, each Borrowing
Subsidiary and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.

          (b) No Default shall exist or would result from such proposed Credit
Extension.

          (c) The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

60

--------------------------------------------------------------------------------



          Each Request for Credit Extension (other than a Borrowing Notice
requesting only a conversion of Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

          4.03 Initial Credit Extension to Each Borrowing Subsidiary. The
obligation of each Lender to make an initial Loan to, and of the L/C Issuer to
issue any Letter of Credit for the account of, each Borrowing Subsidiary
following any designation of such Borrowing Subsidiary as a Borrower hereunder
pursuant to Section 2.15 is subject to the Administrative Agent’s receipt on or
before the date of such initial Credit Extension of each of the following, in
form and substance satisfactory to the Administrative Agent and dated such date,
and in sufficient copies for each Lender:

          (a) Certified copies of the resolutions of the board of directors (or
equivalent governing body) of such Borrowing Subsidiary (with a certified
English translation if the original thereof is not in English) approving this
Agreement and each other Loan Document to which such Borrowing Subsidiary is or
will be a party, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
such other Loan Documents.

          (b) A certificate of the Secretary or an Assistant Secretary of such
Borrowing Subsidiary certifying the names and true signatures of the officers of
such Borrowing Subsidiary authorized to sign this Agreement and each other Loan
Document to which such Borrowing Subsidiary is or will be a party and the other
documents to be delivered hereunder.

          (c) Such documents and certifications as the Administrative Agent may
reasonably require to demonstrate that such Borrowing Subsidiary is duly
organized or formed, and that such Borrowing Subsidiary is validly existing, in
good standing (or equivalent) and qualified to engage in business in its
jurisdiction of organization.

          (d) A certificate signed by a duly authorized officer of the Company,
dated as of the date of such initial Credit Extension, certifying that such
Borrowing Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable Laws necessary for such Borrowing Subsidiary
to execute and deliver this Agreement and each other Loan Document to which it
is a party and to perform its Obligations hereunder and thereunder.

          (e) The documentation referred to in Section 2.15 with respect to such
Borrowing Subsidiary.

          (f) A favorable opinion of counsel to such Borrowing Subsidiary, dated
the date of such initial Credit Extension, in form and substance satisfactory to
the Administrative Agent.

          (g) Such other approvals, opinions or documents as any Lender, through
the Administrative Agent, may reasonably request.

61

--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES

          The Company and each Borrowing Subsidiary represents and warrants to
the Administrative Agent and the Lenders that:

          5.01 Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under each Loan
Document to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license and (d) is in compliance with all Laws, except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in each case except as could
not reasonably be expected to have a Material Adverse Effect, or (c) violate any
Law.

          5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms.

          5.05 Financial Statements; No Material Adverse Effect.

          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (iii) show all material indebtedness and other liabilities,
direct or contingent, of

62

--------------------------------------------------------------------------------



the Company and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.

          (b) The unaudited consolidated financial statements of the Company and
its Subsidiaries dated October 31, 2012, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

          (c) Since the date of the Audited Financial Statements through the
Effective Date, there has been no event or circumstance, either individually or
in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

          5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

          5.07 Environmental Compliance.

          (a) The operations and properties of the Company and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without material ongoing
obligations or costs, and no circumstances exist that could be reasonably likely
to (i) form the basis of an Environmental Action against the Company or any of
its Subsidiaries or any of their properties that could reasonably be expected to
have a Material Adverse Effect or (ii) cause any such property to be subject to
any restrictions on ownership, occupancy, use or transferability under any
Environmental Law that could reasonably be expected to have a Material Adverse
Effect.

          (b) Except as could not reasonably be expected to have a Material
Adverse Effect, none of the properties currently owned or operated by the
Company or any of its Subsidiaries is listed or proposed for listing on the
National Priorities List under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 or on the Comprehensive Environmental
Response, Compensation and Liability Information System maintained by the U.S.
Environmental Protection Agency or any analogous foreign, state or local list
or, to the best knowledge of the Company, is adjacent to any such property.

          (c) All Hazardous Materials generated, used, treated, handled or
stored at or transported to or from any property currently or formerly owned or
operated by the Company or

63

--------------------------------------------------------------------------------



any of its Subsidiaries have been disposed of in a manner not reasonably
expected to have a Material Adverse Effect.

          5.08 Taxes. The Company and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and those that could not
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.

          5.09 ERISA Compliance.

          (a) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan that is reasonably expected to result in a Material
Adverse Effect.

          (b) As of the last annual actuarial valuation date, the funding target
attainment percentage, as defined in Section 303 of ERISA, of each Plan exceeds
90% except with respect to any Plan the unfunded current liability of which does
not exceed the Threshold Amount.

          (c) Neither the Company nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability that is reasonably
expected to result in a Material Adverse Effect.

          (d) Except as could not reasonably be expected to have a Material
Adverse Effect, neither the Company nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

          5.10 Subsidiaries. As of the Effective Date, the Company has no
Subsidiaries other than those specifically disclosed in Schedule 5.10. Schedule
5.10 sets forth the jurisdiction of organization of each Subsidiary as of the
Effective Date.

          5.11 Margin Regulations; Investment Company Act.

          (a) No Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets of the Company and its Subsidiaries on a
consolidated basis subject to the provisions of Section 7.01 or subject to any
restriction contained in any agreement or instrument between the Borrowers and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.

64

--------------------------------------------------------------------------------



          (b) None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

          5.12 Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or, when taken as a whole, omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information (the “Projections”), the
Company and the Borrowing Subsidiaries represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being understood that the Projections are as to future events and are
not to be viewed as facts, the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Company’s and the
Borrowing Subsidiaries’ control, that no assurance can be given that any
particular Projections will be realized and the actual results during the period
or periods covered by any such Projections may differ significantly from the
projected results and such differences may be material.

          5.13 Compliance with Laws. Each of the Company and each Subsidiary is
in compliance with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which such requirement of Law or order, writ, injunction or decree
is being contested in good faith by appropriate proceedings diligently conducted
or in which any violations of such requirements would not, in the aggregate for
all such violations, have a Material Adverse Effect.

          5.14 OFAC and PATRIOT Act. Neither the Company nor any Subsidiary (a)
is in violation of any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or the PATRIOT Act, or
(b) is a Sanctioned Person.

ARTICLE VI
AFFIRMATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than inchoate indemnity obligations) shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
the Company and the Borrowing Subsidiaries shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:

          6.01 Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity

65

--------------------------------------------------------------------------------



and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of PricewaterhouseCoopers, LLP or another independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and which report shall
state that such financial statements present fairly the financial position of
the Company and its Subsidiaries as of the date and for the period indicated in
conformity with GAAP; and

          (b) as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

          As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

          6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

          (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company;

          (b) promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by independent accountants in connection
with the accounts or books of the Company or any Subsidiary, or any audit of any
of them;

          (c) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

66

--------------------------------------------------------------------------------



          (d) promptly, and in any event within ten (10 Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof that could
reasonably be expected to have a Material Adverse Effect; and

          (e) promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

          Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto, on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (i) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, upon the request of the
Administrative Agent or any Lender, the Company shall deliver paper copies of
the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent or such Lender. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

          Each Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuer
Communications by posting such Communications on IntraLinks the Platform and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to any Borrower or
its securities) (each, a “Public Lender”). Each Borrower hereby agrees that
(w) all Communications that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Communications “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers the L/C Issuer and the
Lenders to treat such Communications as either publicly available information or
not material information (although it may be sensitive and proprietary) with
respect to the Borrowers or their respective securities for purposes of United
States federal

67

--------------------------------------------------------------------------------



and state securities laws; (y) all Communications marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arrangers shall be entitled
to treat any Communications that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”

          6.03 Notices. Promptly notify the Administrative Agent and each
Lender:

          (a) of the occurrence of any Default;

          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary,
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Law, in each case that could reasonably be expected to have a
Material Adverse Effect;

          (c) of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect; and

          (d) of any material change in accounting policies or financial
reporting practices by the Company or any Loan Party.

          Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the Company has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

          6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets and (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; provided that
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge (i) any such tax, assessment, charge or claim that is being contested
in good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors, or (ii) any such
tax, assessment, charge or claim that could not reasonably be expected to have a
Material Adverse Effect.

          6.05 Preservation of Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided
that the Company and each of its Subsidiaries may consummate any merger,
consolidation or sale of assets permitted under Section 7.02 and provided,
further, that neither the Company nor any of its Subsidiaries shall be required
to preserve any right or franchise if the Board of Directors of the Company or
such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of

68

--------------------------------------------------------------------------------



the business of the Company or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Company and
its Subsidiaries taken as a whole or the Lenders.

          6.06 Maintenance of Properties. Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted.

          6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons; provided that the Company and its Subsidiaries may instead self-insure
to the same general extent as other manufacturing companies of similar size as
the Company or such Subsidiary and to the extent consistent with prudent
business practice.

          6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or in
which failure to comply could not reasonably be expected to have a Material
Adverse Effect.

          6.09 Books and Records. Maintain proper books of record and account in
conformity with GAAP consistently applied.

          6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the Lenders’ expense and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

          6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to
refinance certain existing Indebtedness of the Company and for working capital,
capital expenditures and general corporate purposes not in contravention of any
Law or of any Loan Document.

          6.12 Compliance with Environmental Laws. (a) Comply, and cause each of
its Subsidiaries to comply, with all applicable Environmental Laws and
Environmental Permits, (b) obtain and renew and cause each of its Subsidiaries
to obtain and renew all Environmental Permits necessary for its operations and
properties and (c) conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, required by Environmental Laws, other
than, in the case of

69

--------------------------------------------------------------------------------



(a) through (c), such failures the consequences of which in the aggregate would
not have a Material Adverse Effect; provided that neither the Company nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances.

ARTICLE VII
NEGATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than inchoate indemnity obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
the Company and each Borrowing Subsidiary shall not, nor shall they permit any
Subsidiary to, directly or indirectly:

          7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

          (a) Permitted Liens;

          (b) the Liens existing on the Effective Date and described on Schedule
7.01;1

          (c) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company, provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary;

          (d) Liens on receivables of the Company or any Subsidiary (and in
property securing or otherwise supporting such receivables) in favor of the
Company or Donaldson Capital;

          (e) Liens on receivables of any kind (and in property securing or
otherwise supporting such receivables) in connection with the agreements for
limited recourse or non-recourse sales by the Company or any of its Subsidiaries
for cash of such receivables or interests therein, provided that (A) any such
agreement is of a type and on terms customary for comparable transactions in the
good faith judgment of the Company, (B) such agreement does not create any
interest in any asset other than receivables (and property securing or otherwise
supporting such receivables) and proceeds of the foregoing and (C) on any date
of determination, the aggregate face value of such receivables shall not exceed
at any time outstanding $200,000,000;

          (f) Liens created under any agreement relating to the sale, transfer,
or other disposition of assets permitted hereunder, if such Liens relate solely
to the assets to be sold, transferred, or otherwise disposed of;

 

 

1 Schedule 7.01 should not include any securitization indebtedness.

70

--------------------------------------------------------------------------------



          (g) Liens solely on any cash earnest money deposits made by the
Company or any Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

          (h) Liens arising with respect to repurchase obligations arising in
the ordinary course of the cash management activities of the Company or its
Subsidiaries;

          (i) judgment liens and judicial attachment liens not constituting an
Event of Default under Section 8.01(h);

          (j) any interest or title of a lessor or licensor under any operating
lease or license;

          (k) Liens on cash securing Letters of Credit as required under this
Agreement;

          (l) licenses, leases, or subleases granted to other Persons in the
ordinary course of business and not interfering in any material respect with the
business of the Borrower or any Guarantor;

          (m) Liens securing obligations incurred to pay annual premiums for
property, casualty or liability insurance policies maintained by the Company or
any Subsidiary, provided that such Liens attach only to insurance policies and
proceeds thereof, and pledges and deposits and other Liens securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty, or liability insurance to the Company or
any Subsidiary);

          (n) the replacement, extension or renewal of any Lien permitted by
this Section upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the principal amount of
Indebtedness (except for any increase attributable to any premium or fee payable
in connection with such replacement, extension, or renewal)) of the Indebtedness
secured thereby; and

          (o) additional Liens securing Indebtedness, which Liens are not
otherwise permitted by paragraphs (a) through (e) above, provided that, at the
time of creation, assumption or incurrence thereof and immediately after giving
effect thereto and to the application of the proceeds therefrom, secured
Priority Debt outstanding does not exceed $100,000,000 in aggregate principal
amount.

          7.02 Fundamental Changes. Merge or consolidate with or into any Person
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole (whether now owned or hereafter
acquired) to any Person, except that any Subsidiary of the Company may merge or
consolidate with or into any other Subsidiary of the Company, and except that
any Subsidiary of the Company may merge into the Company, and the Company or any
Subsidiary of the Company may merge with any other Person so long as (a) in the
case of any merger involving the Company, the Company is the surviving
corporation, and (b) otherwise, the surviving corporation is a Subsidiary of the
Company, provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

71

--------------------------------------------------------------------------------



          7.03 Investments. Make any Investment, except:

          (a) Investments in cash equivalents and other cash management
related-investments consistent with the investment policy from time to time
adopted by the Company’s board of directors;

          (b) Investments by the Company in any Wholly-Owned Subsidiary or by
any Subsidiary in the Company or a Wholly-Owned Subsidiary;

          (c) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

          (d) Guarantees arising in the ordinary course of business and
Guarantees of Indebtedness permitted under Section 7.09;

          (e) Investments made to consummate Permitted Acquisitions;

          (f) investments in mutual funds related to non-qualified, deferred
compensation plans, not to exceed the plan obligations;

          (g) investments held in connection with the settlement, satisfaction,
or enforcement of obligations or claims due or owing to the Company or any
Subsidiary or as security for any such obligations or claim;

          (h) investments in the form of advances to employees in the ordinary
course of business for moving, relocation and travel expenses and other loans to
employees for any lawful purpose;

          (i) investments at no time aggregating more than $5,000,000 in the
form of promissory notes, securities, and other non-cash consideration received
in connection with any sales, transfers, or other dispositions permitted by
Section 7.02;

          (j) Investments in existence on the Effective Date and listed on
Schedule 7.03; and

          (k) any other Investment that, when made, does not cause the aggregate
amount of Investments permitted solely by this clause (j) to exceed 15% of
Consolidated Net Worth.

          7.04 Accounting Changes. Make or permit any material change in
accounting policies or reporting practices, except as permitted by GAAP or, with
respect to Foreign Subsidiaries, the applicable GAAP equivalent.

          7.05 Financial Covenants.

          (a) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio at any time to be less than 3.5 to 1.0.

72

--------------------------------------------------------------------------------



          (b) Leverage Ratio. Permit the Leverage Ratio at any time to be
greater than 3.0 to 1.0.

          7.06 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.

          7.07 Transactions with Affiliates. Enter into any material transaction
of any kind with any Affiliate of the Company, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Company or such Subsidiary as would be obtainable by the
Company or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to (a) transactions between or among the Company and any of its
Wholly-Owned Subsidiaries or between and among any Wholly-Owned Subsidiaries,
(b) any transaction with an Affiliate or Subsidiary not prohibited by Section
7.03, (c) employment, indemnification, and compensation arrangements (including
arrangements made with respect to benefits, bonuses and equity-based awards)
entered into in the ordinary course of business with members of the board of
directors, officers, employees or consultants of the Company or a Subsidiary,
and (d) payments by the Company and the Subsidiaries pursuant to tax sharing
agreements among the Company and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party.

          7.08 Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) other than repurchases of stock of the Company provided such
repurchases are in compliance with Regulation U of the FRB or to extend credit
to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

          7.09 Priority Debt. Permit the aggregate outstanding principal amount
of Priority Debt at any time to be greater than 20% of Consolidated Net Worth,
determined as of the most recent date for which Company financial statements
have been delivered pursuant to Section 6.01.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

          8.01 Events of Default. Any of the following shall constitute an Event
of Default:

          (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation or any fee due hereunder or (iii)
within five days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

73

--------------------------------------------------------------------------------



          (b) Specific Covenants. The Company or any Borrowing Subsidiary fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03(a), 6.05 or Article VII; or

          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in clause (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

          (e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) or similar event resulting from (A) any event of default
under such Swap Contract as to which the Company or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; provided that this clause (e) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness, and provided further, that an Event of Default under this clause
(e) caused by the occurrence of a breach or default with respect to Indebtedness
in the aggregate in excess of the Threshold Amount shall be cured for purposes
of this Agreement upon the Person asserting such breach or default waiving such
breach or default or upon the Company or a Subsidiary curing such breach or
default if, at the time of such waiver or such cure the Administrative Agent has
not exercised any rights or remedies with respect to an Event of Default under
this clause (e); or

74

--------------------------------------------------------------------------------



          (f) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for 60 days, or an order for relief is entered in any such proceeding;
or

          (g) Inability to Pay Debts; Attachment. (i) The Company or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

          (h) Judgments. There is entered against the Company or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order or (B) there is a period of 20 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

          (j) Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

          (k) Change of Control. There occurs any Change of Control.

          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

75

--------------------------------------------------------------------------------



          (a) declare by written notice to the Company the commitment of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

          (b) declare by written notice to the Company the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

          (c) require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof);

          (d) if a Letter of Credit is issued and outstanding in favor of the
trustee under the Trust Indenture dated as of September 1, 1999 between the
Industrial Development Board of the City of Auburn and U.S. Bank Trust National
Association, as Trustee, relating to the Industrial Development Revenue Bonds
(Donaldson Company, Inc. Project Series 1991) (the “Indenture”), provide notice
that such Event of Default has occurred to the trustee under the Indenture as
provided in the Indenture and the applicable Letter of Credit; and

          (e) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders and the L/C Issuer (including Attorney Costs and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;

76

--------------------------------------------------------------------------------



          Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and other Obligations,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

          Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.05(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX
AGENT

          9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

          9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

77

--------------------------------------------------------------------------------



the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

          9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

78

--------------------------------------------------------------------------------



          9.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

          9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

          9.06 Resignation of Administrative Agent.

          (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Company (absent a continuing Default), not to be unreasonably
withheld to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

          (b) If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Company and such Person, remove such Person as Administrative Agent and, with
the consent of the Company (absent a continuing Default), not to be unreasonably
withheld appoint a successor. If no such successor shall have been so appointed

79

--------------------------------------------------------------------------------



by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

          (c) With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 11.04 and 11.05 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

          (d) Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or

80

--------------------------------------------------------------------------------



based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

          9.08 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.05(i) and (j), 2.10 and 11.04) allowed in such judicial
proceeding; and

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.

          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

          9.09 Cash Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent to (and the Administrative Agent agrees that,
so long as it has no knowledge that a Default exists or would result therefrom,
it will upon the request of the Company), (a) release Donaldson Capital from its
obligations under the Guaranty if Donaldson Capital ceases to be a Subsidiary as
a result of a transaction permitted hereunder and (b) release any Cash
Collateral granted to it or held by the Administrative Agent under any Loan
Document (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit or (ii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders. Upon request by the Administrative Agent at any time, the Required
Lenders

81

--------------------------------------------------------------------------------



will confirm in writing the Administrative Agent’s authority to release any Cash
Collateral or release Donaldson Capital from its obligations under the Guaranty
pursuant to this Section 9.09.

          9.10 Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “joint lead arranger,” or “joint book manager” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

ARTICLE X
GUARANTEE

          10.01 Unconditional Guarantee. For valuable consideration, receipt
whereof is hereby acknowledged, and to induce each Lender to make Credit
Extensions to and on account of the Borrowing Subsidiaries, to induce the L/C
Issuer to issue Letters of Credit hereunder and to induce the Administrative
Agent to act hereunder, the Company hereby unconditionally and irrevocably
guarantees to each Lender, the L/C Issuer and the Administrative Agent the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of any Borrowing Subsidiary, whether for
principal, interest, fees, expenses or otherwise, whether direct or indirect,
absolute or contingent or now existing or hereafter arising (such Obligations
being the “Guaranteed Obligations”). Without limiting the generality of the
foregoing, the Company’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any Borrowing Subsidiary
to the Administrative Agent, the L/C Issuer or any other Lender under this
Agreement but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Borrowing Subsidiary. This is a guarantee of payment and not of collection
merely.

          10.02 Guarantee Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender or
the Administrative Agent with respect thereto. The Obligations of the Company
under this Article X are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against the Company to
enforce this Article X, irrespective of whether any action is brought against
any Borrowing Subsidiary or whether any Borrowing Subsidiary is joined in any
such action or actions. The liability of the Company under this guarantee shall
be irrevocable, absolute and unconditional irrespective of, and the Company
hereby irrevocably waives any defense it may now or hereafter have in any way
relating to, any or all of the following:

          (a) any lack of validity or enforceability of this Agreement or any
other agreement or instrument relating thereto;

82

--------------------------------------------------------------------------------



          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from this Agreement;

          (c) any taking, exchange, release or non-perfection of any collateral
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

          (d) any change, restructuring or termination of the corporate
structure or existence of any Borrowing Subsidiary; or

          (e) any other circumstance (including any statute of limitations to
the fullest extent permitted by applicable Law) which might otherwise constitute
a defense available to, or a discharge of, the Company, any Borrowing Subsidiary
or a guarantor, other than the defense of payment in full of the Guaranteed
Obligations.

          This guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender, the L/C Issuer or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of any
Borrowing Subsidiary or otherwise, all as though such payment had not been made.

          10.03 Waivers. The Company hereby expressly waives promptness,
diligence, notice of acceptance, presentment, demand for payment, protest, any
requirement that any right or power be exhausted or any action be taken against
any Borrowing Subsidiary or against any other guarantor of all or any portion of
the Total Outstandings, and all other notices and demands whatsoever.

          (a) The Company hereby waives any right to revoke this guaranty, and
acknowledges that this guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future and regardless of
whether the Total Outstandings are reduced to zero at any time or from time to
time.

          (b) The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated herein and
that the waivers set forth in this Article X are knowingly made in contemplation
of such benefits.

          10.04 Subrogation. The Company will not exercise any rights that it
may now or hereafter acquire against any Borrowing Subsidiary or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of the Guaranteed Obligations under this Agreement, including any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent, the L/C Issuer or any other Lender against a Borrowing
Subsidiary or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from a Borrowing Subsidiary or any
other insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all

83

--------------------------------------------------------------------------------



of the Guaranteed Obligations and all other amounts payable under this guaranty
shall have been paid in full in cash and the Commitments shall have terminated.
If any amount shall be paid to the Company in violation of the preceding
sentence at any time prior to the later of the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this guaranty and the
termination of the Commitments, such amount shall be held in trust for the
benefit of the Administrative Agent, the L/C Issuer and the other Lenders and
shall forthwith be paid to the Administrative Agent to be credited and applied
to the Guaranteed Obligations and all other amounts payable under this guaranty,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as collateral for any Guaranteed Obligations or other amounts payable
under this guaranty thereafter arising. The Company acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Agreement and that the waiver set forth in this section is
knowingly made in contemplation on such benefits.

          10.05 Survival. This guaranty is a continuing guarantee and shall (a)
remain in full force and effect until payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this guaranty and the
termination of the Commitments, (b) be binding upon the Company, its successors
and assigns, (c) inure to the benefit of and be enforceable by each Lender
(including each assignee Lender pursuant to Section 11.07), the L/C Issuer and
the Administrative Agent and their respective successors, transferees and
assigns and (d) shall be reinstated if at any time any payment to a Lender, the
L/C Issuer or the Administrative Agent hereunder is required to be restored by
such Lender, the L/C Issuer or the Administrative Agent. Without limiting the
generality of the foregoing clause (c), each Lender may assign or otherwise
transfer its interest in any Loan to any other Person, and such other Person
shall thereupon become vested with all the rights in respect thereof granted to
such Lender herein or otherwise.

ARTICLE XI
MISCELLANEOUS

          11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

          (a) waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

84

--------------------------------------------------------------------------------



          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest or Letter of Credit fees at the Default Rate;

          (e) change Section 2.14 or Section 8.03 or any provision of this
Agreement providing for the pro rata nature of disbursements by the Lenders in a
manner that would alter the pro rata sharing of payments or disbursements
required thereby without the written consent of each Lender;

          (f) amend Section 1.09 or the definition of “Offshore Currency”
without the written consent of each Lender;

          (g) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

          (h) except as permitted under Section 9.09, release the Company from
its obligations under Article X or release Donaldson Capital from the Guaranty
without the written consent of each Lender; or

          (i) extend the expiry date of any Letter of Credit beyond the date
which is one year after the Maturity Date without the written consent of each
Lender;

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it, (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document, and (iii) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

          11.02 Notices; Effectiveness; Electronic Communication.

          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

85

--------------------------------------------------------------------------------




 

 

 

          (i) if to the Borrowers, the Administrative Agent or the L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

 

 

          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

86

--------------------------------------------------------------------------------



          (c) Platform.

 

 

 

          (i) Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications available to the L/C Issuer
and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

 

 

 

          (ii) The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.

          (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
or e-mail address for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Company, the Administrative Agent and the L/C Issuer. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to any Borrower or its securities for purposes of United States
federal or state securities laws.

          (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices (Notices of
Conversion/Continuation)) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Subject to the limitations set forth in the proviso in
Section 11.05(a), the Company shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person

87

--------------------------------------------------------------------------------



on each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

          11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

          11.04 Attorney Costs, Expenses and Taxes. The Borrowers jointly and
severally agree (a) to pay or reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and (b) to pay or reimburse the Administrative Agent and each Lender for all
costs and expenses incurred in connection with the enforcement, attempted
enforcement or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all Attorney Costs. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 11.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.

          11.05 Indemnification by the Borrowers. (a) Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall jointly
and severally indemnify and hold harmless the Administrative Agent, the
Arrangers, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or

88

--------------------------------------------------------------------------------



from any property currently or formerly owned or operated by the Company, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Company, any Subsidiary or any other Loan Party or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) such
Indemnitee’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (y) a material
breach of the obligations under a Loan Document of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (z) any proceeding brought by an Indemnitee against another
Indemnitee (other than against an Arranger in its capacity as such or the
Administrative Agent in its capacity as such) that does not involve or arise
from an act or omission by the Company or its Affiliates. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
have any liability for any indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Effective Date).

          (b) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

          (c) All amounts due under this Section 11.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

          11.06 Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of set-off, and such payment or the proceeds of such set-off or any
part thereof is subsequently invalidated, declared

89

--------------------------------------------------------------------------------



to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by the Administrative Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent or the L/C
Issuer, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Overnight Rate from time to
time in effect, in the applicable currency of such recovery or payment. The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

          11.07 Successors and Assigns.

          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

 

 

 

 

(i) Minimum Amounts.

 

 

 

 

 

          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

 

 

 

 

          (B) in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the

90

--------------------------------------------------------------------------------




 

 

 

 

 

principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Company otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

 

 

 

          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

 

 

 

 

          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


 

 

 

          (A) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

 

 

          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Facility if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

 

 

          (C) the consents of the L/C Issuer (such consents not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).


 

 

 

          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

 

 

          (v) No Assignment to Certain Persons. No such assignment shall be made
to (A) the Company or any of the Company’s Subsidiaries or Affiliates or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B.

91

--------------------------------------------------------------------------------




 

 

 

          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

 

 

 

          (vii) Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.03, 3.04, 11.04 and 11.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
office or, in the case of Wells Fargo, any of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the

92

--------------------------------------------------------------------------------



Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.

          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, L/C Issuer and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.05 with respect to any
payments made by such Lender to its Participant(s).

          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
11.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.03 and 3.04 (subject to the
requirements and limitations therein, including the requirements of Section
3.01(f) (it being understood that the documentation required under Section
3.01(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 11.15 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 and 3.03, with respect to such
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 11.15 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

          (e) Participant Register. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any

93

--------------------------------------------------------------------------------



portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

          11.08 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) if necessary in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Company. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by any Loan Party, provided that, in the case of
information received from any Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care

94

--------------------------------------------------------------------------------



to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.

          11.09 Set-off. In addition to any right or remedy of the Lenders
provided by law, if an Event of Default exists, each Lender is authorized at any
time and from time to time, without prior notice to any Borrower or any other
Loan Party, any such notice being waived by each Borrower (on its own behalf and
on behalf of each Loan Party) to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by, such
Lender to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify the
Company and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.

          11.10 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

          11.11 Counterparts; Effectiveness. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy (or other electronic transmission)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

          11.12 Integration. This Agreement, together with the other Loan
Documents, constitutes the complete and integrated agreement of the parties on
the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the

95

--------------------------------------------------------------------------------



joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

          11.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in each other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

          11.14 Severability. If any provision of this Agreement or any other
Loan Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          11.15 Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.03, (b) any Lender’s obligation to make, fund or maintain LIBOR
Rate Loans is suspended under Section 3.02, (c) any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (d) any Lender fails to consent
to any amendment, waiver or other modification to this Agreement or any other
Loan Document requested pursuant to Section 11.01 (so long as such amendment,
waiver or other modification has been consented to by the Required Lenders), (e)
any Lender is a Defaulting Lender or (f) any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

          (a) the Company shall have paid (or caused a Borrowing Subsidiary to
pay) to the Administrative Agent the assignment fee specified in
Section 10.06(b);

          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.04) from the assignee (to
the extent of such outstanding principal and accrued

96

--------------------------------------------------------------------------------



interest and fees) or the Company or applicable Borrowing Subsidiary (in the
case of all other amounts);

          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.03 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

          (d) such assignment does not conflict with applicable Laws.

          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

          11.16 Automatic Debits of Fees. With respect to any interest, facility
fee, letter of credit fee or other fee due and payable to the Administrative
Agent, the L/C Issuer, or any Arranger under the Loan Documents, each Borrower
hereby irrevocably authorizes Wells Fargo to debit any deposit account of such
Borrower with Wells Fargo in an amount such that the aggregate amount debited
from all such deposit accounts does not exceed such fee or other cost or
expense. If there are insufficient funds in such deposit accounts to cover the
amount of the interest or fees then due, such debits will be reversed (in whole
or in part, in Wells Fargo’s sole discretion) and such amount not debited shall
be deemed to be unpaid. Wells Fargo agrees to use commercially reasonable
efforts to notify the Company prior to any such debit. No such debit under this
Section shall be deemed a set-off.

          11.17 Governing Law.

          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE COMPANY, EACH BORROWING SUBSIDIARY, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE COMPANY, EACH
BORROWING SUBSIDIARY, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE COMPANY, EACH
BORROWING

97

--------------------------------------------------------------------------------



SUBSIDIARY, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

          (c) Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          11.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of the transactions contemplated by this Agreement (including in
connection with any amendment, waiver or other modification hereof), the
Borrowers acknowledge and agree that (a) the arranging and other services
provided by the Arrangers and the Administrative Agent are arm’s-length
commercial transactions between the Borrowers, on the one hand, and the
Arrangers and the Administrative Agent, on the other hand; (b) the Borrowers
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate; (c) the Borrowers are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby; (d) the Arrangers and the Administrative Agent
are and have been acting solely as principals and, except as expressly agreed in
writing by the relevant parties, have not been, are not, and will not be acting
as advisors, agents or fiduciaries for the Company or any of its Affiliates; (e)
neither the Arrangers nor the Administrative Agent has any obligation to any
Borrower with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (f) the Arrangers, the
Administrative Agent and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and neither the Arrangers nor the Administrative Agent has any
obligation to disclose any of such interests to any Borrower. To the fullest
extent permitted by law, the Borrowers waive and release any claim that they may
have against the Arrangers or the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with this
Agreement or any aspect of the transactions contemplated hereby.

          11.19 USA PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the

98

--------------------------------------------------------------------------------



Administrative Agent, as applicable, to identify such Loan Party in accordance
with the PATRIOT Act.

          11.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any Loan
Party in respect of any such sum due from it to the Administrative Agent
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent in the Agreement Currency, the
Company and each Borrowing Subsidiary agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Company or the applicable Borrowing Subsidiary
(or to any other Person who may be entitled thereto under applicable Law).

99

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

 

 

 

 

 

DONALDSON COMPANY, INC.

 

 

 

 

 

 

By: 

/s/ William M. Cook

 

 

Name: William M. Cook

 

 

Title: Chairman, President and Chief Executive Officer

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION, as Administrative Agent, L/C
Issuer and a Lender

 

 

 

 

 

 

By: 

/s/ Mark Holm

 

 

Name: Mark Holm

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Syndication Agent and as a Lender

 

 

 

 

By: 

/s/ Carlos L. Lamboglia

 

Name: Carlos L. Lamboglia

 

Title: Vice President

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a
Lender

 

 

 

 

 

 

By: 

/s/ Thomas Danielson

 

 

Name: Thomas Danielson

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By: 

/s/ Krys Szremski

 

 

Name: Krys Szremski

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

LLOYDS TSB BANK PLC, as a Lender

 

 

 

 

By:

/s/ Stephen Giacolone

 

Name: Stephen Giacolone

 

Title: Assistant Vice President – G011

 

 

 

 

By:

/s/ Dennis McClellan

 

Name: Dennis McClellan

 

Title: Assistant Vice President – M040

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

MIZUHO CORPORATE BANK (USA),
as a Lender

 

 

 

 

By:

/s/ David Lim

 

Name: David Lim

 

Title: Senior Vice President

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



SCHEDULE 1

MANDATORY COST FORMULAE

 

 

 

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with (a) the requirements
of the Bank of England and/or the Financial Services Authority (or, in either
case, any other authority which replaces all or any of its functions); or (b)
the requirements of the European Central Bank.

 

 

2.

On the first day of each Interest Period (or as soon as practicable thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

 

3.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

 

4.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

 

 

(i)

(a) in relation to any Loan in Sterling:


 

 

 

 

AB+C(B-D)+E x 0.01

per cent. per annum

 

100 - (A+C)

 


 

 

 

 

 

(ii)

(b) in relation to any Loan in any currency other than Sterling:

 

 

 

 

 

 

 

E x 0.01 per cent. per annum

 

Where:

 

 

 

 

 

A

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

1

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

B

is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.9(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

 

 

 

C

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

 

 

 

D

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

 

 

 

E

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

 

 

5.

For the purposes of this Schedule:

 

 

 

 

(iii) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

 

 

 

(iv) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

 

 

 

(v) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

 

 

 

(vi) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

 

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

 

 

7.

If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such

2

--------------------------------------------------------------------------------




 

 

 

 

Lender as being the average of the Fee Tariffs applicable to such Lender for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of such Lender.

 

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

 

 

(vii) (a) its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and

 

 

 

 

          (viii) (b) any other information that the Administrative Agent may
reasonably require for such purpose.

 

 

 

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

 

9.

The percentages or rates of charge of each Lender for the purpose of A, C and E
above shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits, Special Deposits and the Fees
Regulations are the same as those of a typical bank from its jurisdiction of
incorporation with a Lending Office in the same jurisdiction as such Lender’s
Lending Office.

 

 

10.

The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

 

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 

 

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

3

--------------------------------------------------------------------------------



SCHEDULE 2.01

COMMITMENTS
AND PRO RATA SHARES

 

 

 

 

 

Lender

 

Commitment

 

Pro Rata Share

Wells Fargo Bank, National Association

 

$50,000,000

 

20.00%

U.S. Bank National Association

 

$50,000,000

 

20.00%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$37,500,000

 

15.00%

JPMorgan Chase Bank, N.A.

 

$37,500,000

 

15.00%

Lloyds TSB Bank plc

 

$37,500,000

 

15.00%

Mizuho Corporate Bank (USA)

 

$37,500,000

 

15.00%

Total

 

$250,000,000

 

100.00%

1

--------------------------------------------------------------------------------



SCHEDULE 5.10

SUBSIDIARIES

 

 

 

 

Donaldson Capital, Inc. (Minnesota, U.S.A.)

Aerospace Filtration Systems Inc. (Minnesota, U.S.A.)

ASHC, Inc (Minnesota, U.S.A.)

 

Prestadora de Servicios Aguascalientes S de RL de CV” (Mexico)

Donaldson do Brasil Equipamentos Industrias, Ltda (Brazil)

Donaldson S.A. de C.V. (Mexico)

Donaldson Chile, Ltda. (Chile)

Donaldson Canada, Inc. (Canada)

Donaldson Filtration (Thailand), Ltd. (Thailand)

Donaldson Filtration (Phillipines) Inc. (Philippines) (dormant)

Donaldson India Filter Systems Pvt. Ltd. (India)

DLX Capital, Sarl (Luxembourg)

 

DLX Capital, US Branch

Donaldson Overseas Holding Sarl (Luxembourg)

 

Donaldson Filtration Systems (Proprietary) Ltd. (South Africa)

 

Nippon Donaldson Limited (Japan)

 

Donaldson Filtration (Malaysia) sdn bhd (Malaysia)

 

Donaldson Korea Co., Ltd. (Republic of South Korea)

 

Donaldson Australasia Pty. Limited (Australia)

 

Donaldson Filtration (Asia Pacific) Pte. Ltd. (Singapore)

 

PT Donaldson Filtration Indonesia (Indonesia)

 

Donaldson Luxembourg S.a.r.l. (Luxembourg)

 

 

Donaldson Iberica Soluciones de Filtracion, S.L. (Spain)

 

 

Donaldson Schweiz Gmbh (Switzerland)

 

 

Donaldson Polska Sp. Z.o.o. (Poland)

 

 

Donaldson Filtre Sistemleri Ticaret Limited Sirketi (Turkey)

 

 

Donaldson Filtration Österreich GmbH (Austria)

 

 

Donaldson Filtration Slovensko sro (Slovakia)

 

 

Donaldson Filtration Norway a/s (Norway)

 

 

Donaldson Italia s.r.l. (Italy)

 

 

Donaldson Czech Republic s.r.o. (Czech Republic)

 

 

Donaldson Filtration CR - konzern sro (Czech Republic)

 

 

Donaldson Industrial CR - Konzern sro (Czech Republic)

 

 

Donaldson Nederland B.V. (Netherlands)

 

 

Donaldson Europe, B.V.B.A. (Belgium)

 

 

 

Donaldson België BVBA (Belgium)

 

 

Donaldson Filtration Deutschland GmhH (Germany)

 

 

 

ultratroc gmbh (Germany)

 

 

 

Donaldson Filtration Magyarorszag kft (Hungary)

 

 

Donaldson France, S.A.S. (France)

 

 

 

ultrafilter sas. (France)

 

 

 

Donaldson, S.A.S. (France)

 

 

 

Le Bozec Filtration et Systemes sas (France)


--------------------------------------------------------------------------------




 

 

 

 

 

 

Donaldson Scandinavia APS (Denmark)

 

 

 

Donaldson Scandinavia Aps - Swedish Branch (Sweden)

 

 

 

Donaldson Scandinavia AS - Finnish Branch (Finland)

 

 

Donaldson Far East Limited (Hong Kong)

 

 

 

Donaldson (Wuxi) Filters Co., Ltd. (China)

 

 

 

Donaldson (Thailand) Ltd (Thailand)

 

 

 

Donaldson (Xuzhou) Filters Co. Ltd (China)

 

 

Donaldson Taiwan Ltd (Taiwan)

 

 

Donaldson UK Holdings Ltd (United Kingdom)

 

 

 

Donaldson Filtration (GB) Ltd. (United Kingdom)

 

 

 

Donaldson Filter Components Limited (United Kingdom)

 

 

 

DCE Group Ltd. (United Kingdom) (dormant)

 

 

 

ultrafilter ltd. (United Kingdom) (dormant)

 

 

 

Tetratec Europe Limited (United Kingdom) (dormant)

 

 

 

DCE Donaldson Ltd (United Kingdom) (dormant)

 

 

 

DFCH Ltd (United Kingdom) (dormant)

 

 

 

DCE Ltd. (United Kingdom) (dormant)


--------------------------------------------------------------------------------



SCHEDULE 7.01

EXISTING LIENS

 

 

Various capitalized leases in the US

$637,437

 

 

Various capitalized leases in Japan and Brazil (usd equivalent)

$51,800


--------------------------------------------------------------------------------



SCHEDULE 7.03

EXISTING INVESTMENTS

 

 

Investment in Advanced Filtration Systems Inc.

$12,153,000

 

 

Investment in PT Panata Jaya Mandiri

$6,455,426

 

 

Investment in Rashed al-Rashed & Sons-Donaldson Ltd.

$2,721,310

 

 

Investment in Applied Membrane Technology Inc.

$225,094


--------------------------------------------------------------------------------



SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

COMPANY (AND EACH OTHER BORROWER):

 

Donaldson Company, Inc.

1400 West 94th Street

P.O. Box 129

Minneapolis, Minnesota 55431

Attention: General Counsel

Telephone: (952) 887-3753

Facsimile: (952) 887-3005

Electronic Mail: rsheffer@mail.donaldson.com

Website Address: www.donaldson.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

 

Wells Fargo Bank, National Association

Attention: Agency Services

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Facsimile: (704) 715-0017

Electronic Mail: agencyservices.requests@wellsfargo.com

 

L/C ISSUER:

 

Wells Fargo Bank, National Association

Attention: Agency Services

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Facsimile: (704) 715-0017

Electronic Mail: agencyservices.requests@wellsfargo.com


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF
BORROWING NOTICE

Date: ___________, 201_

To:       Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

          The undersigned, [name of Borrower] (the “Borrower”), refers to the
Credit Agreement dated as of December 7, 2012 (as amended or otherwise modified
from time to time, the “Credit Agreement”) among Donaldson Company, Inc.,
various subsidiaries thereof, various financial institutions and Wells Fargo
Bank, National Association, as Administrative Agent. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement. The
Borrower hereby irrevocably gives you notice pursuant to Section 2.02 of the
Credit Agreement of the Borrowing specified herein:

 

 

 

 

1.

The date of the proposed Borrowing is ___________, 201__.

 

 

 

 

2.

The aggregate principal amount of the proposed Borrowing is a Dollar Equivalent
of $_____________.

 

 

 

 

3.

The Type of the Loans shall be ______.

 

 

 

 

3.

The Applicable Currency for the Loans shall be _______.

 

 

 

 

4.

[Include For LIBOR Rate Loans: The duration of the Interest Period for the
requested LIBOR Rate Loans shall be ____ months.]

          The Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Credit Agreement.

 

 

 

 

 

 

 

[BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------



EXHIBIT B

FORM OF
NOTICE OF CONVERSION/CONTINUATION

Date: ___________, 201_

To:       Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

          The undersigned, [Name of Borrower] (the “Borrower”), refers to the
Credit Agreement dated as of December 7, 2012 (as amended or otherwise modified
from time to time, the “Credit Agreement”) among Donaldson Company, Inc.,
various subsidiaries thereof, various financial institutions and Wells Fargo
Bank, National Association, as Administrative Agent. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement. The
Borrower hereby irrevocably gives you notice pursuant to Section 2.03 of the
Credit Agreement of the [conversion/continuation] of the Offshore Rate Loans
specified herein:

 

 

 

 

1.

The Conversion/Continuation Date is _______________, 201__.

 

 

 

 

2.

The aggregate amount of Loans to be [converted/continued] is a Dollar Equivalent
of $____________.

 

 

 

 

3.

The Applicable Currency for the Offshore Rate Loans to be [converted/continued]
is _______.

 

 

 

 

4.

Such Loans are to be [converted into] [continued as][Base Rate][LIBOR Rate]
Loans.

 

 

 

 

5.

[If applicable:] The duration of the Interest Period for the LIBOR Rate Loans to
be [converted into] [continued] shall be ________ months.


 

 

 

 

 

 

 

[BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------



EXHIBIT C

FORM OF NOTE

          FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises
to pay to _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under the Credit Agreement, dated as of December 7, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Donaldson Company, Inc., various Borrowing Subsidiaries, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent and L/C Issuer.

          The Borrower promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as are specified in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in Same Day Funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

          This Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of certain guaranties. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

 

 

 

 

 

 

 

[NAME OF BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------



LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

Date

Type of Loan
Made

Applicable
Currency and
Amount of
Loan Made

End of Interest
Period

Amount of
Principal or
Interest Paid
This Date

Outstanding
Principal
Balance This
Date

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ____________ __, 201_

To:        Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

          Reference is made to the Credit Agreement, dated as of December 7,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Donaldson Company, Inc., a Delaware
corporation (the “Company”), various subsidiaries thereof, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent and L/C Issuer.

          The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the __________________________________________ of the
Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company, and that:

          [Use following paragraph 1 for fiscal year-end financial statements]

          1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

          [Use following paragraph 1 for fiscal quarter-end financial
statements]

          1. Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

          2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.

          3. A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

[select one:]

--------------------------------------------------------------------------------



          [to the best knowledge of the undersigned during such fiscal period,
no Default exists and is continuing.]

--or--

          [the following is a list of each such Default and its nature and
status:]

          4. The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of __________________, 201_.

 

 

 

 

 

 

 

DONALDSON COMPANY, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

          For the Quarter/Year ended ___________________, 201_(“Statement Date”)

--------------------------------------------------------------------------------



SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

 

 

 

I.

Section 7.05(a) – Consolidated Interest Coverage Ratio.

 

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:          $

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:   $

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:        $

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period:       $

 

 

 

 

 

 

5.

Amortization expenses for intangibles for Subject Period:     $

 

 

 

 

 

 

6.

Non-cash stock compensation expenses for Subject Period:   $

 

 

 

 

 

 

7.

Other non-cash charges:          $

 

 

 

 

 

 

8.

(Non-cash gains):          $

 

 

 

 

 

 

9.

Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5+6+7-8):          $

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:        $

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.9 ÷

 

 

Line I.B):                      to 1.0

 

 

 

 

Minimum required: 3.5:1.0

 

 

 

 

II.

Section 7.05(b) – Leverage Ratio.

 

 

 

A.

Total Indebtedness at Statement Date:          $

 

 

 

 

B.

Consolidated EBITDA for Subject Period (Line I.A.9 above):          $

 

 

 

 

C.

Leverage Ratio (Ratio of Line II.A to Line II.B):                    to 1.0

 

 

 

 

Maximum permitted: 3.0:10.

 

 

 

 

III.

Section 7.09 – Priority Debt.

 

 

 

 

A.

Priority Debt:

 

 

 

 

 

1.

Unsecured Indebtedness of Subsidiaries on such date:          $

 

 

 

 

 

 

2.

Indebtedness of the Company and its Subsidiaries secured by Liens
permitted by Section 7.01(o):          $

 

 

 

 

 

 

3.

Priority Debt (Lines III.A.1 + 2):    $

 

 

 

 

 

B.

Consolidated Net Worth:          $

 

 

 

 

 

C.

Percentage of Consolidated Net Worth:          %

 

 

 

 

Maximum permitted: 20% of Consolidated of Net Worth.


--------------------------------------------------------------------------------



EXHIBIT E

ASSIGNMENT AND ASSUMPTION

          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

 

1.

Assignor: ______________________________

 

 

2.

Assignee: ______________________________ [and is an Affiliate/Approved Fund of
[identify Lender]1]

 

 

3.

Borrower(s): Donaldson Company, Inc.

 

 

4.

Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

 

5.

Credit Agreement: The Credit Agreement dated as of December 7, 2012 among
Donaldson Company, Inc., the Lenders parties thereto, and Wells Fargo Bank,
National Association, as Administrative Agent and L/C Issuer.

 

 

 

 



 

1

Select as applicable.


--------------------------------------------------------------------------------




 

 

6.

Assigned Interest:2


 

 

 

 

 

Facility Assigned3

Aggregate
Amount of
Commitment
for all Lenders

Amount of
Commitment
Assigned

Percentage
Assigned of
Commitment4

CUSIP Number

_____________

$________________

$________________

______________%

 

_____________

$________________

$________________

______________%

 

_____________

$________________

$________________

______________%

 


 

 

[7.

Trade Date: __________________]5


 

 

Effective Date: __________________, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

          The terms set forth in this Assignment and Assumption are hereby
agreed to:

 

 

 

 

 

 

 

ASSIGNOR
[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


 

 

 

 

 

 

 

ASSIGNEE
[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


 

 

 



 

2          Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

3          Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment”, “Term Loan Commitment”, etc.).

4          Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

5          To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.


--------------------------------------------------------------------------------




 

 

 

 

[Consented to and]6 Accepted:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to:]7

 

 

 

DONALDSON COMPANY, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

6          To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

7          To be added only if the consent of the Company and/or other parties
(e.g. L/C Issuer) is required by the terms of the Credit Agreement.


--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[___________________]8

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

                    1. Representations and Warranties.

          (b) Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

          (c) Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 

 

 

8 Describe Credit Agreement at option of Administrative Agent.


--------------------------------------------------------------------------------



                    2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

                    3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

--------------------------------------------------------------------------------



EXHIBIT F

FORM OF GUARANTY

          THIS GUARANTY (this “Guaranty”) dated as of December 7, 2012 is
executed by DONALDSON CAPITAL, INC., a Minnesota corporation (the “Guarantor”)
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (as
defined below), the L/C Issuer (as defined below) and the Lenders (as defined
below).

W I T N E S S E T H:

          WHEREAS, Donaldson Company, Inc. (the “Company”), various subsidiaries
of the Company (the “Borrowing Subsidiaries”, and collectively with the Company,
the “Borrowers”), various financial institutions (together with their respective
successors and assigns, the “Lenders”) and Wells Fargo Bank, National
Association, as letter of credit issuer (in such capacity, the “L/C Issuer”) and
as administrative agent (in such capacity, the “Administrative Agent”) are
entering into a Credit Agreement dated as of the date hereof (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Credit Agreement) whereunder the Lenders agreed to make
revolving loans and issue letters of credit; and

          WHEREAS, as a condition precedent to the Effective Date of the Credit
Agreement, the Guarantor is required to execute and deliver this Guaranty; and

          WHEREAS, the Guarantor will benefit from the making of loans and the
issuance of letters of credit pursuant to the Credit Agreement and is willing to
guarantee the Liabilities (as defined below) as hereinafter set forth;

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantor agrees as follows:

          The Guarantor hereby unconditionally and irrevocably, as primary
obligor and not merely as surety, guarantees the full and prompt payment when
due, whether by acceleration or otherwise, and at all times thereafter, of all
obligations of each Borrower (whether now existing or hereafter designated as
such), howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
which arise out of or in connection with the Credit Agreement or any other Loan
Document, as the same may be amended, modified, extended or renewed from time to
time, and all reasonable costs and expenses paid or incurred by the
Administrative Agent or any Lender in enforcing this Guaranty or any other
applicable Loan Document against the Guarantor (all such obligations being
herein collectively called the “Liabilities”); provided that the liability of
the Guarantor hereunder shall be limited to the maximum amount of the
Liabilities which the Guarantor may guaranty without rendering the obligations
of the Guarantor hereunder void or voidable under any fraudulent conveyance or
fraudulent transfer law. For the avoidance of doubt, as used herein, the term
“Borrower” shall include the Company and each Borrowing Subsidiary designated
from time to time pursuant to Section 2.15 of the Credit Agreement.

--------------------------------------------------------------------------------



          The Guarantor agrees that, in the event of the occurrence of any Event
of Default under Section 8.01(f) or (g) of the Credit Agreement with respect to
any Borrower, and if such event shall occur at a time when any of the
Liabilities may not then be due and payable, the Guarantor will pay to the
Administrative Agent for the account of the Lenders forthwith the full amount
which would be payable hereunder by such undersigned if all Liabilities were
then due and payable.

          To secure all obligations of the Guarantor hereunder, the
Administrative Agent and each Lender shall have a lien on and security interest
in (and may, without demand or notice of any kind, at any time and from time to
time when any amount shall be due and payable by the Guarantor hereunder,
appropriate and apply toward the payment of such amount, in such order of
application as the Administrative Agent or the Lenders may elect) any and all
balances, credits, deposits, accounts or moneys of or in the name of the
Guarantor now or hereafter with the Administrative Agent or such Lender and any
and all property of every kind or description of or in the name of the Guarantor
now or hereafter, for any reason or purpose whatsoever, in the possession or
control of, or in transit to, the Administrative Agent or such Lender or any
agent or bailee for the Administrative Agent or such Lender.

          This Guaranty shall in all respects be a continuing, irrevocable,
absolute and unconditional guaranty of payment and performance and not merely a
guaranty of collectibility, and shall remain in full force and effect
(notwithstanding, without limitation, the dissolution of any of the undersigned,
that at any time or from time to time no Liabilities are outstanding or any
other circumstance) until all Commitments have terminated and all Liabilities
have been paid in full.

          The Guarantor further agree that if at any time all or any part of any
payment theretofore applied by the Administrative Agent or any Lender to any of
the Liabilities is or must be rescinded or returned by the Administrative Agent
or such Lender for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any Borrower or any of the
undersigned), such Liabilities shall, for the purposes of this Guaranty, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Administrative
Agent or such Lender, and this Guaranty shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such Lender had not been made.

          The Administrative Agent or any Lender may, from time to time, at its
sole discretion and without notice to the Guarantor, take any or all of the
following actions without affecting the liability of the Guarantor hereunder (a)
retain or obtain a security interest in any property to secure any of the
Liabilities or any obligation hereunder, (b) retain or obtain the primary or
secondary obligation of any obligor or obligors, in addition to the Guarantor,
with respect to any of the Liabilities, (c) extend or renew any of the
Liabilities for one or more periods (whether or not longer than the original
period), alter or exchange any of the Liabilities, or release or compromise any
obligation of any nature of any other obligor with respect to any of the
Liabilities, (d) release any security interest in, or surrender, release or
permit any substitution or exchange for, all or any part of any property
securing any of the Liabilities or any obligation hereunder, or extend or renew
for one or more periods (whether or not longer than the original period) or
release, compromise, alter or exchange any obligations of any nature of any
obligor

--------------------------------------------------------------------------------



with respect to any such property and (e) resort to the Guarantor for payment of
any of the Liabilities when due, whether or not the Administrative Agent or such
Lender shall have resorted to any property securing any of the Liabilities or
any obligation hereunder or shall have proceeded against any other obligor
primarily or secondarily obligated with respect to any of the Liabilities.

          Any amounts received by the Administrative Agent or any Lender from
whatever source on account of the Liabilities may be applied by it toward the
payment of the Liabilities; and, notwithstanding any payment made by or for the
account of the Guarantor pursuant to this Guaranty, the Guarantor shall not be
subrogated to any rights of the Administrative Agent or any Lender until such
time as this Guaranty shall have been discontinued and the Administrative Agent
and the Lenders shall have received payment of the full amount of all
Liabilities.

          The Guarantor hereby expressly waives (a) notice of the acceptance by
the Administrative Agent or any Lender of this Guaranty, (b) notice of the
existence or creation or non-payment of all or any of the Liabilities, (c)
presentment, demand, notice of dishonor, protest, and all other notices
whatsoever and (d) all diligence in collection or protection of or realization
upon any Liabilities or any security for or guaranty of any Liabilities.

          The creation or existence from time to time of additional Liabilities
to the Administrative Agent or any Lender or any of them is hereby authorized,
without notice to the Guarantor, and shall in no way affect or impair the rights
of the Administrative Agent or any Lender or the obligations of the Guarantor
under this Guaranty.

          The Administrative Agent and any Lender may from time to time, without
notice to the Guarantor, assign or transfer any or all of the Liabilities or any
interest therein; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer thereof, such Liabilities shall be and remain
Liabilities for the purposes of this Guaranty, and each and every immediate and
successive assignee or transferee of any of the Liabilities or of any interest
therein shall, to the extent of the interest of such assignee or transferee in
the Liabilities, be entitled to the benefits of this Guaranty to the same extent
as if such assignee or transferee were a Lender.

          No delay on the part of the Administrative Agent or any Lender in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Administrative Agent or any Lender of any right or
remedy shall preclude other or further exercise thereof or the exercise of any
other right or remedy; nor shall any modification or waiver of any provision of
this Guaranty be binding upon the Administrative Agent or any Lender except as
expressly set forth in a writing duly signed and delivered on behalf of the
Administrative Agent (or, if at any time there is no Administrative Agent, the
Required Lenders or, if required pursuant to Section 11.01 of the Credit
Agreement, all Lenders). No action of the Administrative Agent or any Lender
permitted hereunder shall in any way affect or impair the rights of the
Administrative Agent or any Lender or the obligations of the Guarantor under
this Guaranty. For purposes of this Guaranty, the Liabilities of any Borrower
shall include all obligations of such Borrower to the Administrative Agent or
any Lender arising under or in connection with any Loan Document,
notwithstanding any right or power of such Borrower or anyone else to assert any
claim or defense as to the invalidity or unenforceability of any

--------------------------------------------------------------------------------



obligation, and no such claim or defense shall affect or impair the obligations
of the Guarantor hereunder other than the defense of payment in full of the
Liabilities.

          Pursuant to the Credit Agreement, (a) this Guaranty has been delivered
to the Administrative Agent and (b) the Administrative Agent has been authorized
to enforce this Guaranty on behalf of itself and each of the Lenders. All
payments by the Guarantor pursuant to this Guaranty shall be made to the
Administrative Agent for application as set forth in the Credit Agreement or, if
there is no Administrative Agent, to the Lenders for their ratable benefit.

          This Guaranty shall be binding upon the Guarantor and the successors
and assigns of the Guarantor; and to the extent that any Borrower or any of the
undersigned is either a partnership, corporation, limited liability company or
other entity, all references herein to such Borrower and to such undersigned,
respectively, shall be deemed to include any successor or successors, whether
immediate or remote, to such entity.

          This Guaranty shall be construed in accordance with and governed by
the internal laws of the State of New York. Wherever possible each provision of
this Guaranty shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Guaranty shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

          This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Guaranty.

          ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH PROPERTY MAY BE
FOUND. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS SET FORTH
UNDER ITS NAME ON THE SIGNATURE PAGE HEREOF (OR SUCH OTHER ADDRESS AS IT SHALL
HAVE SPECIFIED IN WRITING TO THE ADMINISTRATIVE AGENT AS ITS ADDRESS FOR NOTICES
HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION

--------------------------------------------------------------------------------



BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

          THE GUARANTOR, AND (BY ACCEPTING THE BENEFITS HEREOF) EACH OF THE
ADMINISTRATIVE AGENT AND EACH LENDER, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY,
OR ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered
as of the day and year first above written.

 

 

 

 

 

DONALDSON CAPITAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

c/o

Donaldson Company, Inc.
1400 West 94th Street
Minneapolis, Minnesota 55431
Attention: General Counsel
Telephone: (952) 887-3753
Facsimile: (952) 887-3005


--------------------------------------------------------------------------------



EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

                    Reference is hereby made to the Credit Agreement dated as of
December 7, 2012 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Donaldson Company, Inc. (the “Company”), various
subsidiaries thereof, various financial institutions and Wells Fargo Bank,
National Association, as Administrative Agent.

                    Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

                    The undersigned has furnished the Administrative Agent and
the Company with a certificate of its non-U.S. Person status on IRS Form W-8BEN.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

                    Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: ________ __, 201_

 


--------------------------------------------------------------------------------



EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

                    Reference is hereby made to the Credit Agreement dated as of
December 7, 2012 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Donaldson Company, Inc. (the “Company”), various
subsidiaries thereof, various financial institutions and Wells Fargo Bank,
National Association, as Administrative Agent.

                    Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

                    The undersigned has furnished its participating Lender with
a certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

                    Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: ________ __, 201_

 


--------------------------------------------------------------------------------



EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

                    Reference is hereby made to the Credit Agreement dated as of
December 7, 2012 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Donaldson Company, Inc. (the “Company”), various
subsidiaries thereof, various financial institutions and Wells Fargo Bank,
National Association, as Administrative Agent.

                    Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

                    The undersigned has furnished its participating Lender with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

                    Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: ________ __, 201_

 


--------------------------------------------------------------------------------



EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

                    Reference is hereby made to the Credit Agreement dated as of
December 7, 2012 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Donaldson Company, Inc. (the “Company”), various
subsidiaries thereof, various financial institutions and Wells Fargo Bank,
National Association, as Administrative Agent.

                    Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

                    The undersigned has furnished the Administrative Agent and
the Company with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

                    Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: ________ __, 201_

 


--------------------------------------------------------------------------------



EXHIBIT H-1

FORM OF
BORROWING SUBSIDIARY AGREEMENT

Date: ___________, 201_

 

 

To:

Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

          The undersigned, Donaldson Company, Inc. (the “Company”), refers to
the Credit Agreement dated as of December 7, 2012 (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Company, the Borrowing Subsidiaries from time to time party thereto,
the financial institutions from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

          Pursuant to Section 2.15 of the Credit Agreement, the Company hereby
designates [Name of Borrowing Subsidiary] (the “Designated Borrowing
Subsidiary”) as a Borrowing Subsidiary. The Company and the Designated Borrowing
Subsidiary make, on and as of the date hereof, the representations and
warranties as to the Designated Borrowing Subsidiary contained in Article V of
the Credit Agreement. The Designated Borrowing Subsidiary agrees to be bound in
all respects by the terms of the Credit Agreement and to perform all of the
obligations of a Borrowing Subsidiary thereunder. Each reference to a Borrowing
Subsidiary in the Credit Agreement shall be deemed to include the Designated
Borrowing Subsidiary.

          All communications to the Designated Borrowing Subsidiary under the
Credit Agreement should be directed to the Company as set forth in the
Section 11.02 of the Credit Agreement.

          The Designated Borrowing Subsidiary hereby agrees to provide the
Lenders with any additional information reasonably requested that will allow
such Lender to identify the Designated Borrowing Subsidiary in accordance with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

          This Borrowing Subsidiary Agreement shall be construed in accordance
with and governed by the laws of the State of New York. Loan proceeds should be
disbursed as provided in the Credit Agreement.

          Upon the execution of this Borrowing Subsidiary Agreement by the
Company and the Designated Borrowing Subsidiary, and acceptance hereof by the
Administrative Agent, the Designated Borrowing Subsidiary shall become a
Borrowing Subsidiary under the Credit Agreement as though it were an original
party thereto and shall be entitled to borrow under the Credit Agreement upon
the satisfaction of the conditions precedent set forth in Sections 4.02 and, if
applicable, 4.03 of the Credit Agreement.

--------------------------------------------------------------------------------




 

 

 

 

 

Very truly yours,

 

 

 

 

 

DONALDSON COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[DESIGNATED BORROWING
SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


 

 

 

 

Accepted [and consented to]9 as of the date first above written:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[[LENDER], as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 


 

 

 

9 To be added only if the consent of the Administrative Agent and the Lenders is
required by the terms of the Credit Agreement.


--------------------------------------------------------------------------------



EXHIBIT H-2

FORM OF
BORROWING SUBSIDIARY TERMINATION

Date: ___________, 201_

 

 

To:

Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

          Donaldson Company, Inc. (the “Company”), refers to the Credit
Agreement dated as of December 7, 2012 (as it may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Borrowing Subsidiaries from time to time party thereto, the
financial institutions from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

          Pursuant to Section 2.15 of the Credit Agreement, the Company hereby
elects to terminate the status of [Name of Borrowing Subsidiary] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary for purposes of the
Credit Agreement. The Company represents and warrants that no Loans or Letters
of Credit made to or issued for the account of the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all principal and
interest on all Loans, all reimbursement obligations with respect to Letters of
Credit and all other Obligations to be paid or performed by the Terminated
Borrowing Subsidiary pursuant to the Credit Agreement have been paid or
performed in full on or prior to the date hereof. In the event the foregoing
representation and warranty shall be untrue or inaccurate in any respect for any
reason whatsoever, the Company acknowledges and confirms that it remains fully
liable with respect to the Obligations of the Terminated Borrowing Subsidiary
pursuant to the Company’s Guarantee set forth in Article X of the Credit
Agreement.

          This Borrowing Subsidiary Termination shall be construed in accordance
with and governed by the laws of the State of New York.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

DONALDSON COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------